

EXECUTION COPY


Published CUSIP Number: 40414MAR8



--------------------------------------------------------------------------------





$2,000,000,000


CREDIT AGREEMENT


Dated as of October 19, 2017


among


HCP, INC.,
as Borrower


THE LENDERS PARTY HERETO FROM TIME TO TIME,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, L/C Issuer and
Alternative Currency Fronting Lender,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,


JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


BARCLAYS BANK PLC, and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co‑Documentation Agents


and


CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
MIZUHO BANK, LTD.,
ROYAL BANK OF CANADA, and
UBS SECURITIES LLC,
as Senior Managing Agents




Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS


Section    Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    31
1.03    Accounting Terms.    32
1.04    Rounding.    32
1.05    Exchange Rates; Currency Equivalents.    32
1.06    Additional Alternative Currencies.    33
1.07    Change of Currency.    33
1.08    Times of Day.    34
1.09    Letter of Credit Amounts.    34
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    34
2.01    Committed Revolving Loans    34
2.02    Borrowings, Conversions and Continuations of Committed Revolving
Loans.    35
2.03    Letters of Credit.    39
2.04    Swing Line Loans    48
2.05    Negotiated Rate Loans    51
2.06    Prepayments    52
2.07    Termination or Reduction of Revolving Commitments    54
2.08    Repayment    55
2.09    Interest    55
2.10    Fees    56
2.11    Computation of Interest and Fees    57
2.12    Evidence of Debt    57
2.13    Payments Generally; Administrative Agent’s Clawback    58
2.14    Sharing of Payments by Lenders    60
2.15    Extension of Revolving Maturity Date    60
2.16    Increase in Revolving Commitments; Incremental Term Loans    61
2.17    Cash Collateral    64
2.18    Defaulting Lenders    65
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    67
3.01    Taxes    67
3.02    Illegality    70
3.03    Inability to Determine Rates    71
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans    72
3.05    Compensation for Losses    73
3.06    Mitigation Obligations; Replacement of Lenders    74
3.07    Survival    75
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    75
4.01    Conditions of Initial Credit Extension    75
4.02    Conditions to All Credit Extensions    76
ARTICLE V REPRESENTATIONS AND WARRANTIES    77
5.01    Existence, Qualification and Power    77
5.02    Authorization; No Contravention    77
5.03    Governmental Authorization; Other Consents    78


i



--------------------------------------------------------------------------------




5.04    Binding Effect    78
5.05    Financial Statements; No Material Adverse Effect    78
5.06    Litigation    79
5.07    No Default    79
5.08    Ownership of Property and Valid Leasehold Interests; Liens    79
5.09    Environmental Compliance    79
5.10    Insurance    79
5.11    Taxes    79
5.12    ERISA Compliance    80
5.13    Margin Regulations; Investment Company Act; REIT Status    80
5.14    Disclosure    80
5.15    Compliance with Laws    81
5.16    Intellectual Property; Licenses, Etc    81
5.17    Use of Proceeds    81
5.18    Taxpayer Identification Number    82
5.19    Sanctions    82
5.20    EEA Financial Institution    82
5.21    Anti-Corruption Laws    82
ARTICLE VI AFFIRMATIVE COVENANTS    82
6.01    Financial Statements    82
6.02    Certificates; Other Information    83
6.03    Notices    85
6.04    Payment of Taxes    86
6.05    Preservation of Existence, Etc    86
6.06    Maintenance of Properties    86
6.07    Maintenance of Insurance    86
6.08    Compliance with Laws    86
6.09    Books and Records    86
6.10    Inspection Rights    86
6.11    Use of Proceeds    87
6.12    REIT Status    87
6.13    Employee Benefits    87
6.14    Anti-Corruption Laws    88
ARTICLE VII NEGATIVE COVENANTS    88
7.01    Liens    88
7.02    Investments    89
7.03    Indebtedness    89
7.04    Fundamental Changes    90
7.05    Dispositions    90
7.06    Restricted Payments    90
7.07    Change in Nature of Business    90
7.08    Transactions with Affiliates    91
7.09    Burdensome Agreements    91
7.10    Financial Covenants    91
7.11    Sanctions    92
7.12    Anti-Corruption Laws    92
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    92
8.01    Events of Default    92


ii



--------------------------------------------------------------------------------




8.02    Remedies Upon Event of Default    94
8.03    Application of Funds    95
ARTICLE IX ADMINISTRATIVE AGENT    96
9.01    Appointment and Authority    96
9.02    Rights as a Lender    96
9.03    Exculpatory Provisions    96
9.04    Reliance by Administrative Agent    97
9.05    Delegation of Duties    97
9.06    Resignation of Administrative Agent    98
9.07    Non‑Reliance on Administrative Agent and Other Lenders.    99
9.08    No Other Duties, Etc.    99
9.09    Administrative Agent May File Proofs of Claim.    99
ARTICLE X MISCELLANEOUS    100
10.01    Amendments, Etc.    100
10.02    Notices; Effectiveness; Electronic Communication.    102
10.03    No Waiver; Cumulative Remedies.    104
10.04    Expenses; Indemnity; Damage Waiver.    105
10.05    Payments Set Aside.    107
10.06    Successors and Assigns.    107
10.07    Treatment of Certain Information; Confidentiality.    112
10.08    Right of Setoff.    113
10.09    Interest Rate Limitation.    113
10.10    Counterparts; Integration; Effectiveness.    114
10.11    Survival of Representations and Warranties.    114
10.12    Severability.    114
10.13    Replacement of Lenders.    114
10.14    Governing Law; Jurisdiction; Etc.    115
10.15    Waiver of Jury Trial.    116
10.16    No Advisory or Fiduciary Responsibility.    116
10.17    USA Patriot Act Notice.    117
10.18    Delivery of Signature Page.    117
10.19    Judgment Currency    117
10.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    118
10.21    Electronic Execution of Assignments and Certain Other Documents    118
10.22    Termination of Commitments under Existing Facility    118






iii



--------------------------------------------------------------------------------




SCHEDULES


2.01    Commitments and Applicable Percentages
2.02    Alternative Currency Participating Lender
2.03    Existing Letters of Credit
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office; Certain Addresses for Notices






EXHIBITS


Form of


A    Committed Loan Notice
B    Swing Line Loan Notice
C    Negotiated Rate Loan Notice
D    Revolving Note
E    Compliance Certificate
F    Form of Assignment and Assumption






iv



--------------------------------------------------------------------------------






CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of October 19, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
HCP, INC., a Maryland corporation (the “Borrower”), the lending institutions
party hereto from time to time (each, a “Lender” and collectively, the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
L/C Issuer and Alternative Currency Fronting Lender, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and JPMORGAN CHASE BANK, N.A., as
Joint Bookrunners, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers,
BARCLAYS BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents, and CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN SACHS BANK USA, MIZUHO BANK,
LTD., ROYAL BANK OF CANADA and UBS SECURITIES LLC, as Senior Managing Agents.


WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, the Swing Line
Lender, the L/C Issuer and the Alternative Currency Fronting Lender.







--------------------------------------------------------------------------------




“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $2,000,000,000, which may be
increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“Alternative Currency” means each Non-LIBOR Quoted Currency and each LIBOR
Quoted Currency (other than Dollars) and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Alternative Currency Fronting Lender” means Bank of America, or any other
Revolving Lender designated by the Borrower and the Administrative Agent (such
designation shall be consented to by such Revolving Lender), in its capacity as
an Alternative Currency Funding Lender for Revolving Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which Bank of America
(or such other appointed Revolving Lender) advances to the Borrower the amount
of all such Alternative Currency Participating Lenders’ respective Applicable
Percentages of such Revolving Loans in accordance with Sections 2.02(b) and
2.02(f).


“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.


“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.


“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.


“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of (i)
the Applicable Percentage of the Alternative Currency Fronting Lender in respect
of such Revolving Loan and (ii) the sum of the respective


2

--------------------------------------------------------------------------------




Applicable Percentages of all of the Alternative Currency Participating Lenders
in respect of such Revolving Loan.


“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.


“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).


“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).


“Alternative Currency Sublimit” means, at any time, an amount equal to the
lesser of (a) the Aggregate Revolving Commitments at such time and (b)
$1,000,000,000. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
“Anti-Corruption Laws” has the meaning specified in Section 5.21.


“Applicable Percentage” means (a) with respect to Revolving Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Commitment and the denominator
of which is the amount of the Aggregate Revolving Commitments at such time;
provided, that, if the Revolving Commitment of each Revolving Lender has been
terminated in full or if the Aggregate Revolving Commitments have expired, then
the Applicable Percentage of each Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender in effect immediately prior
to such termination or expiration, giving effect to any subsequent assignments;
(b) with respect to Negotiated Rate Loans, for each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of such Negotiated Rate Loan
held by such Lender at such time and the denominator of which is the aggregate
Outstanding Amount of such Negotiated Rate Loan at such time; and (c) with
respect to the Swing Line Loans, for each Swing Line Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of such Swing Line Lender’s ratable share
of the Swing Line Sublimit at such time and the denominator of which is the
Swing Line Sublimit at such time. The Applicable Percentages of each Lender as
of the Closing Date are set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.




3

--------------------------------------------------------------------------------




“Applicable Rate” means, for Revolving Loans, from time to time, the number of
basis points per annum set forth in the following table based upon the Debt
Rating as set forth below:


 
 
 
 
Revolving Loans
Pricing Level
 
Debt Ratings
 
Applicable Rate for Eurocurrency Rate Loans and Letter of Credit Fees
 
Applicable Rate for Base Rate Loans
1
 
≥A / ≥A2 / ≥A
 
77.5 bps
 
0 bps
 
 
 
 
 
 
 
2
 
A- / A3 / A-
 
82.5 bps
 
0 bps
 
 
 
 
 
 
 
3
 
BBB+ / Baa1 / BBB+
 
87.5 bps
 
0 bps
 
 
 
 
 
 
 
4
 
BBB / Baa2 / BBB
 
100.0 bps
 
0 bps
 
 
 
 
 
 
 
5
 
BBB- / Baa3 / BBB-
 
120.0 bps
 
20.0 bps
 
 
 
 
 
 
 
6
 
<BBB- / <Baa3 /
<BBB- or non-rated
 
155.0 bps
 
55.0 bps



“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided that if at any time when the Borrower has only two (2)
Debt Ratings, and such Debt Ratings are split, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used, and (B) if the
difference between such Debt Ratings is two or more ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate
per annum that would be applicable if the median of the applicable Debt Ratings
were used. If at any time when the Borrower has three (3) Debt Ratings, and such
Debt Ratings are split, then: (A) if the difference between the highest and the
lowest such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the highest of the Debt Ratings were used, and (B) if the
difference between such Debt Ratings is two or more ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate
per annum that would be applicable if the average of the two (2) highest Debt
Ratings were used, provided that if such average is not a recognized rating
category, then the Applicable Rate shall be the rate per annum that would be
applicable if the second highest Debt Rating of the three were used.


Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the


4

--------------------------------------------------------------------------------




Administrative Agent or the L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (together
with any affiliates it deems appropriate to provide any applicable services),
JPMorgan and Wells Fargo Securities, LLC, each in its capacity as joint lead
arranger.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Australian Dollar” means the lawful currency of the Commonwealth of Australia.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of the L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.




5

--------------------------------------------------------------------------------




“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1% The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a Negotiated
Rate Borrowing, as the context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or the State of New York or the state where
the Administrative Agent’s Office with respect to Obligations denominated in
Dollars is located and:


(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;


(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in


6

--------------------------------------------------------------------------------




deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


“Canadian Dollar” and “CAD” mean the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP (subject to Section
1.03(b)), is required to be accounted for as a capital lease on the balance
sheet of that Person.


“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender (as
applicable) and the Revolving Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, Obligations in respect of Revolving
Loans denominated in Alternative Currencies, or obligations of Revolving Lenders
to fund participations in respect thereof (as the context may require), cash or
deposit account balances or, if the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) two (2) Business Days prior to the commencement of such
Interest Period on the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designated by the Administrative Agent from time
to time) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period).


“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in


7

--------------------------------------------------------------------------------




each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower having
ordinary voting powers to elect a majority of the members of the board of
directors or equivalent governing body of the Borrower (irrespective of whether
at such time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency) on a fully‑diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved or
recommended by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved or recommended by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.


“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans or Incremental Term Loans.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Co-Documentation Agent” means each of Barclays Bank PLC and Morgan Stanley
Senior Funding, Inc., in their capacity as Co‑Documentation Agents.


“Co-Syndication Agent” means each of JPMorgan and Wells Fargo, in their
capacities as Co-Syndication Agents.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.




8

--------------------------------------------------------------------------------




“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Revolving Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.


“Consolidated EBITDA” means the sum of (a) EBITDA of the Borrower and its
Subsidiaries on a consolidated basis plus (b) without duplication, the
Borrower’s Pro Rata Share of EBITDA of each Material Joint Venture.


“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Expense plus (b) Scheduled Principal Payments plus (c) cash dividends and
distributions in respect of preferred stock (but excluding redemption payments
or charges in connection with the redemption of preferred stock) of the Borrower
and its Subsidiaries; provided, that Consolidated Fixed Charges shall not
include any amounts with respect to any Intercompany Indebtedness.


“Consolidated Intangible Assets” means an amount equal to the Intangible Assets
of the Borrower and its Subsidiaries on a consolidated basis.


“Consolidated Interest Expense” means the sum of (a) Interest Expense of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Interest Expense of each Material
Joint Venture.


“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries, as
determined in accordance with GAAP.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated Shareholders’ Equity on such date plus (b) accumulated
depreciation and amortization, determined on a consolidated basis in accordance
with GAAP, minus (c) Consolidated Intangible Assets on such date.


“Consolidated Total Asset Value” means the sum of (a) Total Asset Value of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Total Asset Value of each Material
Joint Venture; provided that, for purposes of calculating the Leverage Ratio,
Consolidated Total Asset Value shall not include the aggregate amount of
unrestricted cash and cash equivalents netted against Indebtedness of the
Borrower and its Subsidiaries maturing in the immediately succeeding 24 months.


“Consolidated Total Indebtedness” means the sum of (a) Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis (net of unrestricted cash
and cash equivalents up to an amount not to exceed the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries maturing in the immediately
succeeding 24 months) plus (b) without duplication, the Borrower’s Pro Rata
Share of


9

--------------------------------------------------------------------------------




Indebtedness of each Material Joint Venture; provided that Consolidated Total
Indebtedness shall not include accounts payable, intracompany debt, dividends
and distributions declared but not payable, security deposits, accrued
liabilities or prepaid rent, each as defined in accordance with GAAP.


“Consolidated Unencumbered Asset Value” means the sum of (a) Unencumbered Asset
Value of the Borrower and its Subsidiaries on a consolidated basis plus
(b) without duplication, the Borrower’s Pro Rata Share of Unencumbered Asset
Value of each Material Joint Venture.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of (i) its Loans or
(ii) participations in respect of L/C Obligations or Swing Line Loans or
Alternative Currency Risk Participations, in each case within two Business Days
of the date required to be funded by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder (unless such notice or public statement states that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
to confirm in writing in a manner satisfactory to the


10

--------------------------------------------------------------------------------




Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets or a custodian appointed for it, (iii)
taken any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower,
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of comprehensive
Sanctions.


“Development Property” means any real property in which the development and
construction with respect thereto are not complete.


“Disclosed Matters” means any event, circumstance, condition or other matter
expressly disclosed in the reports and other documents furnished to or filed
with the SEC by the Borrower and that are publicly available prior to the
Closing Date.


“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“EBITDA” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, an amount equal to the Net Income of such Person and its
Subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Person and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) expenses of such Person and its
Subsidiaries reducing such Net Income during such period which do not represent
a cash expenditure in such period or any prior or future period and minus
(b) all items of such Person and its Subsidiaries increasing Net Income for such
period which do not represent a cash receipt in such period or any prior or
future period.


11

--------------------------------------------------------------------------------






“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan


12

--------------------------------------------------------------------------------




year in which it was a substantial employer (as defined in Section 4001 (a)(2)
of ERISA) or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate in excess of the Threshold Amount.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Rate” means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan:
(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) administered by ICE Benchmark Administration (or a comparable or
successor rate which is reasonably approved by the Administrative Agent), as
published by the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
if such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be determined by such
alternate method as reasonably selected by the Administrative Agent; and
(ii) in the case of Non-LIBOR Quoted Currencies:
(A) denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate
per annum; provided that if such rate is not available at such time for such
term for any reason, the Administrative Agent may substitute such rate with a
reasonably acceptable alternative published interest rate for funding such
Eurocurrency Rate Loans; and
(B) denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Rate or the successor thereto as approved by the Administrative
Agent (“BBSY”) as published by Reuters (or such other page or commercially
available source providing BBSY quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank


13

--------------------------------------------------------------------------------




market, as determined by the Administrative Agent with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period);
provided that if such rate is not available at such time for any reason, the
Administrative Agent may substitute such rate with a reasonably acceptable
alternative published interest rate for funding such Eurocurrency Rate Loans;
and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by such alternate method as
reasonably selected by the Administrative Agent;
provided that, if the Eurocurrency Rate determined in accordance with clause (a)
or (b) above is below zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
“Eurocurrency Rate Loan” means a Committed Revolving Loan that bears interest at
a rate based on clause (a) of the definition of the Eurocurrency Rate.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Revolving Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes in each case
(i) imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) that are Other
Connection Taxes, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding tax that is required to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a); provided that if the Alternative Currency Fronting Lender is a
Foreign Lender, the Alternative Currency Fronting Lender shall be entitled to
receive additional amounts from the Borrower with respect to any withholding tax
imposed on amounts payable to it pursuant to Section 3.01(a) and (e) United
States federal withholding Taxes imposed under FATCA.


14

--------------------------------------------------------------------------------






“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 11, 2011, among the Borrower, Bank of America, N.A., as administrative
agent, swing line lender, issuing bank and alternative currency fronting lender,
and the lenders and other agents party thereto.


“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement set forth on Schedule 2.03.


“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).


“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:


Pricing Level
 
Facility Fee
1
 
10.0 bps
2
 
12.5 bps
3
 
15.0 bps
4
 
20.0 bps
5
 
25.0 bps
6
 
30.0 bps



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code , as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into pursuant thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fitch” means Fitch Ratings, Inc. and any successor thereto.


“Fixed Charge Coverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for the twelve month period ending on such date
to (b) Consolidated Fixed Charges for the twelve month period ending on such
date.


15

--------------------------------------------------------------------------------






“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender, an
amount equal to such Defaulting Lender’s Applicable Percentage of Swing Line
Loans, less the amount of such Swing Line Loans as to which such Defaulting
Lender has funded its participation obligation or as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (c) with respect to the
Alternate Currency Fronting Lender, an amount equal to such Defaulting Lender’s
Alternative Currency Participant’s Share of all outstanding Revolving Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Fronting Lender, less the amount of such Revolving Loans as to which such
Defaulting Lender has funded its Alternative Currency Risk Participation or as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such


16

--------------------------------------------------------------------------------




Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“HMT” has the meaning specified in the definition of “Sanction(s)”.


“Honor Date” has the meaning set forth in Section 2.03(b)(v).


“Increase Effective Date” has the meaning set forth in Section 2.16(d).


“Incremental Term Loan” has the meaning set forth in Section 2.16(a).


“Incremental Term Loan Amendment” has the meaning set forth in
Section 2.16(e)(ii).


“Indebtedness” means, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:


(a)    all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non‑recourse mortgage debt;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)    aggregate net obligations of such Person under Swap Contracts;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other accrued
obligations in the ordinary course of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;


(f)    Capital Leases and Synthetic Lease Obligations;




17

--------------------------------------------------------------------------------




(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six months after the Revolving Maturity Date
(other than obligations that can solely be satisfied by delivery of Equity
Interests of such Person), valued, in the case of a redeemable preferred
interest, at the liquidation preference thereof, and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower and a negative number if such amount would be owed to the Borrower)
and the net obligations under Swap Contracts shall not be less than zero and
(ii) the amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. Any liability will be excluded so long as it is
(1) secured by a letter of credit issued for the benefit of the Borrower or any
Subsidiary in form and substance and from a financial institution reasonably
acceptable to the Administrative Agent, but only to the extent neither the
Borrower nor any Subsidiary has liability therefor, (2) any obligation
(including obligations under so called “sandwich leases”) against which a third
party indemnifies the Borrower or any Subsidiary, or guarantees all loss
suffered by the Borrower or any Subsidiary on account thereof, to the extent the
indemnitor or guarantor has the financial wherewithal to satisfy its obligation,
or (3) otherwise acceptable as a “Covered Liability” in the reasonable
discretion of the Administrative Agent and the Required Lenders.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Initial Maturity Date” has the meaning specified in Section 2.15(a).


“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.


“Intercompany Indebtedness” means, as of any date, Indebtedness to which the
only parties are the Borrower and/or any of its Subsidiaries as of such date and
which, if the Borrower is the borrower with respect to such Indebtedness, is
subordinated to the obligations under this Agreement and the other Loan
Documents.


“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the sum of all (a) interest expense for such period
determined in accordance with GAAP (but excluding, to the extent included in
Interest Expense, (i) any charges resulting from settlement of options to
repurchase remarketable bonds and (ii) remaining unamortized fees paid pursuant
to the Existing Credit Agreement) and (b) interest that is capitalized in such
period in accordance with GAAP.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
Revolving Maturity Date.


18

--------------------------------------------------------------------------------






“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months (or if agreed to by all Lenders of the relevant Class,
twelve months) thereafter (in each case, subject to availability), as selected
by the Borrower in its Committed Loan Notice and (b) as to each Negotiated Rate
Loan, the period commencing on the date such Negotiated Rate Loan is disbursed
and ending on the date not more than 180 days thereafter as selected by the
Borrower in its Negotiated Rate Loan Notice; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Revolving Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IP Rights” has the meaning specified in Section 5.16.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but does not consolidate the assets or income of such
Person in preparing its consolidated financial statements.


“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.




19

--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof


“L/C Issuer” means each of Bank of America, JPMorgan and Wells Fargo and any
other Lender designated by the Borrower (to the extent such Lender has accepted
such designation) and acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld), in each case in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. For the avoidance of doubt, references to “L/C Issuer” in this
Agreement shall refer to the L/C Issuers collectively; provided that the term
“L/C Issuer” when used with respect to a Letter of Credit or L/C Obligations
relating to a Letter of Credit shall refer to the L/C Issuer that issued such
Letter of Credit.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.




20

--------------------------------------------------------------------------------




“Letter of Credit Expiration Date” means the day that is the fifth day prior to
the Revolving Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(g).


“Letter of Credit Sublimit” means $100,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.


“Leverage Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Consolidated Total Indebtedness outstanding on such date to (b) Consolidated
Total Asset Value as of such date.


“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs and each other currency that is approved in
accordance with Section 1.06 for which there is a published LIBOR Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Revolving Loan, a Swing Line Loan or a Negotiated
Rate Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under the Loan Documents, or (c) the rights of or
remedies available to the Administrative Agent and the Lenders under the Loan
Documents.


“Material Group” has the meaning specified in the definition of “Material
Subsidiary”.


“Material Joint Venture” means a Joint Venture in which the Borrower has made a
net equity investment of $15,000,000 or greater. For purposes of this
definition, the Borrower’s aggregate Investment in a Joint Venture will be
valued at book value as shown on the consolidated balance sheet of the Borrower,
as determined in accordance with GAAP.


“Material Recourse Indebtedness” means any Indebtedness of the Borrower and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and (b)
individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.




21

--------------------------------------------------------------------------------




“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (i)
which, as of the most recent fiscal quarter of the Borrower, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 6.01, contributed greater than $75,000,000 of
Consolidated EBITDA for such period or (ii) which contributed greater than
$250,000,000 of Consolidated Total Asset Value as of such date. A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity satisfies the requirements of
the foregoing sentence.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Lien” means any Lien that encumbers a real property owned by a Person
other than Permitted Liens.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Negative Pledge” means any provision of a document, instrument or agreement
(other than this Agreement or any other Loan Document) that prohibits or
purports to prohibit the creation or assumption of any Lien in a manner that
would restrict or prohibit the granting of Liens to secure the Obligations,
provided, however, that a provision conditioning a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios shall not
constitute a Negative Pledge so long as such provision does not generally
prohibit the encumbrance of such Person’s assets or the encumbrance of specific
assets.


“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to the
Borrower by one or more of the Lenders and of which the Administrative Agent is
given notice by a Negotiated Rate Loan Notice.


“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).


“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).


“Negotiated Rate Loan Notice” means the notice, in substantially the form of
Exhibit C, pursuant to a Negotiated Rate Loan, and made pursuant to
Section 2.05, duly completed and executed and personally delivered or
transmitted by facsimile by the Borrower.


“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances. The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.


“Net Income” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the net income of such Person and its Subsidiaries for such
period as determined in accordance with GAAP (without giving effect to gains and
losses from dispositions of depreciable real estate investments, impairment
charges, the early extinguishment of debt and transaction costs of acquisitions
not permitted to be capitalized pursuant to GAAP and other non-recurring items,
including, without limitation, charges resulting from settlement of options to
repurchase remarketable bonds and other similar charges).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).




22

--------------------------------------------------------------------------------




“Non-LIBOR Quoted Currency” means Canadian Dollars, Australian Dollars and each
other currency that is approved in accordance with Section 1.06 and for which
there is not a published LIBOR rate.


“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06 or Section 10.13).


“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date


23

--------------------------------------------------------------------------------




and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by or on behalf of the
Borrower of Unreimbursed Amounts or any refinancings thereof.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“Patriot Act” has the meaning specified in Section 10.17.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Permitted Liens” means Liens permitted under Section 7.01(c) – (m) and (o) –
(q).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pro Forma Basis” shall mean, for purposes of determining any financial covenant
hereunder, that the subject transaction shall be deemed to have occurred as of
the first day of the period of four (4) consecutive fiscal quarters ending as of
the end of the most recent fiscal quarter for which annual or quarterly
financial statements shall have been delivered in accordance with the provisions
of this Agreement. Further, for purposes of making calculations on a “Pro Forma
Basis” hereunder, (a) in the case of a Disposition, (i) income statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject of such Disposition shall be excluded to the
extent relating to any period prior to the date of the subject transaction, and
(ii) Indebtedness paid or retired in connection with the subject transaction
shall be deemed to have been paid and retired as of the first day of the
applicable period; (b) in the case of an acquisition, development or
redevelopment, (i) income statement items (whether positive or negative)


24

--------------------------------------------------------------------------------




attributable to the property, entities or business units that are the subject of
such acquisition, development or redevelopment shall be included to the extent
relating to any period prior to the date of the subject transaction, and (ii)
Indebtedness incurred in connection with the subject transaction shall be deemed
to have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period utilizing the actual interest
rates thereunder or, if actual rates are not ascertainable, assuming prevailing
interest rates hereunder) and (c) in the case of the issuance or exercise of
Equity Interests, Indebtedness paid or retired in connection therewith shall be
deemed to have been paid and retired as of the first day of the applicable
period.


“Pro Rata Share” means (a) with respect to the EBITDA, Net Income, Interest
Expense, Total Asset Value and Unencumbered Asset Value of each Joint Venture,
the Borrower’s direct or indirect, percentage ownership interest in such Joint
Venture and (b) with respect to the Indebtedness of each Joint Venture (i) if
the Indebtedness is recourse to the Borrower or any of its Subsidiaries the
amount of such Indebtedness that is recourse to the Borrower or such Subsidiary
and (ii) if the Indebtedness is not recourse to the Borrower or any of its
Subsidiaries, the Borrower’s percentage ownership interest in such Joint
Venture.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.


“Register” has the meaning specified in Section 10.06(c).


“REIT” means a real estate investment trust as defined in Sections 856‑860 of
the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice and (d) with respect to a
Negotiated Rate Loan, a Negotiated Rate Loan Notice.


“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Revolving Commitments or (b) if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations, Swing Line Loans and Alternative Currency Risk
Participations being deemed “held” by such Revolving Lender for purposes of this
definition); provided that (i) any Revolving Commitment of, and the portion of
the Total Revolving Outstandings (including risk participations in Letters of
Credit and Swing Line Loans) held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders, and (ii)
the Alternative Currency Risk Participations of any Defaulting Lender at such
time shall


25

--------------------------------------------------------------------------------




be deemed to be held by the Alternative Currency Fronting Lender for purposes of
making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president, and
the treasurer of the Borrower and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the Borrower so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.


“Restricted Payment” means any payment (whether in cash, securities or other
property) by the Borrower or any of its Subsidiaries, including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any of the Borrower’s capital stock
or other Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof);
provided, that dividends to the extent in the form of Equity Interests shall not
constitute Restricted Payments.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and (iv)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under such Letter of Credit and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations (c) purchase participations in Swing Line
Loans and (d) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, purchase Alternative Currency Risk
Participations in Loans denominated in such Alternative Currency, in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which does not exceed the Dollar amount set forth opposite such Lender’s name in
the column entitled “Revolving Commitment” on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuer and the Swing Line Lender.


“Revolving Loan” means any extension of credit by a Revolving Lender to the
Borrower under Article II.


26

--------------------------------------------------------------------------------






“Revolving Maturity Date” means October 19, 2021, subject to extension in
accordance with Section 2.15.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States federal government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
of the United Kingdom (“HMT”) or other relevant sanctions authority.


“Scheduled Principal Payment” means (a) all scheduled principal payments by the
Borrower and its Subsidiaries with respect to its Consolidated Total
Indebtedness (other than payments due at final maturity of any tranche of
Indebtedness) and (b) without duplication, the Borrower’s Pro Rata Share of all
scheduled principal payments with respect to the Indebtedness (other than
payments due at final maturity of any tranche of Indebtedness) of each Material
Joint Venture, in each case without giving effect to any reduction in such
scheduled principal payments as a result of any voluntary or mandatory
prepayment with respect thereto made in the same period in which such principal
payment was scheduled to be made.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt” means that portion of Consolidated Total Indebtedness that is
subject to a Lien (other than Permitted Liens).


“Secured Debt Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Secured Debt outstanding on such date to (b) Consolidated Total Asset Value
as of such date. Notwithstanding anything to the contrary contained herein, for
the purposes of this ratio, the aggregate amount of all unrestricted cash and
cash equivalents on such date deducted from Secured Debt pursuant to the
definition of Consolidated Total Indebtedness shall exclude the aggregate amount
of all such unrestricted cash and cash equivalents used to determine the
Unsecured Leverage Ratio as of such date.


“Senior Managing Agents” means each of Citibank, N.A., Credit Agricole Corporate
and Investment Bank, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank
USA, Mizuho Bank, Ltd., Royal Bank of Canada and UBS Securities LLC, in their
capacity as Senior Managing Agents.


“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $750,000,000.




27

--------------------------------------------------------------------------------




“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Default” means an Event of Default arising under Section 8.01(a) or
8.01(f).


“Specified Representations” means the representations and warranties set forth
in the Loan Documents (or otherwise mutually agreed between the Borrower and the
applicable Lenders providing any applicable Incremental Term Loans) relating to:
corporate existence of the Borrower and good standing of the Borrower in its
jurisdiction of organization; power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Borrower entering
into and performance of the Loan Documents; no conflicts with or consents under
the Borrower’s Organization Documents, applicable Law or material contractual
obligations (in each case, as they relate to the entering into and performance
of the Loan Documents); use of proceeds of the Incremental Term Loans on the
relevant Increase Effective Date; solvency of the Borrower and its Subsidiaries
on a consolidated basis; Federal Reserve margin regulations; the Investment
Company Act of 1940; the Patriot Act; OFAC; and Sanctions and Anti-Corruption
Laws.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in such Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.




28

--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means each of Bank of America, JPMorgan and Wells Fargo, in
its capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder. For the avoidance of doubt, references to “Swing Line Lender” in this
Agreement shall refer to the Swing Line Lenders collectively; provided that the
term “Swing Line Lender” when used with respect to a Swing Line Loan shall refer
to the Swing Line Lender that provided such Swing Line Loan.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.


“Swiss Francs” means the lawful currency of Switzerland.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.


“TARGET2” means the Trans‑European Automated Real‑time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $100,000,000.




29

--------------------------------------------------------------------------------




“Total Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation associated with such assets minus (c) Intangible Assets.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.


“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.


“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.


“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.


“Unencumbered Asset Value” means the sum of (a) the aggregate net book value, as
determined in accordance with GAAP, of all real property of a Person that is not
subject to a Mortgage Lien plus (b) all accumulated depreciation and
amortization with respect to such real properties plus (c) unrestricted cash and
cash equivalents of such Person plus (d) the sum of (i) unencumbered mezzanine
and mortgage loan receivables (at the value reflected in the consolidated
financial statements of the Borrower, in accordance with GAAP, as of such date,
including the effect of any impairment charges), (ii) unencumbered marketable
securities (at the value reflected in the consolidated financial statements of
the Borrower, in accordance with GAAP, as of such date, including the effect of
any impairment charges), provided that the items described in this clause (ii)
and in the preceding clause (i) shall not be taken into account to the extent
that the amounts of such items exceed, in the aggregate, 20% of Unencumbered
Asset Value. For purposes of this definition, (1) “Mortgage Lien” shall not
include any lien securing Intercompany Indebtedness and (2) for the avoidance of
doubt, the value of any asset or property subject to a Lien permitted by Section
7.01(r) shall not be included in the calculation of Unencumbered Asset Value.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).


“Unsecured Debt” means that portion of Consolidated Total Indebtedness that is
not Secured Debt or a Guarantee of Secured Debt.


“Unsecured Leverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Unsecured Debt outstanding on such date to (b) Consolidated
Unencumbered Asset Value as of such date. Notwithstanding anything to the
contrary contained herein, for the purposes of this ratio, the aggregate amount
of all unrestricted cash and cash equivalents on such date deducted from
Unsecured Debt pursuant


30

--------------------------------------------------------------------------------




to the definition of Consolidated Total Indebtedness shall exclude the aggregate
amount of all such unrestricted cash and cash equivalents used to determine the
Secured Debt Ratio as of such date.


“Wells Fargo” means Wells Fargo Bank, National Association and its successors.


“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Borrower that
is not a special purpose entity.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yen” and “¥” mean the lawful currency of Japan.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




31

--------------------------------------------------------------------------------




1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried in accordance with GAAP,
excluding the effects of FASB ASC 825 on financial liabilities.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement or as
reasonably requested in writing hereunder by the Administrative Agent setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Without limiting the
foregoing and notwithstanding anything to the contrary in the Loan Documents,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of the
Loan Documents, notwithstanding any change in GAAP relating thereto, unless the
requisite parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalents and/or
Alternative Currency Equivalents of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies or Dollars. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be its Dollar Equivalent as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded


32

--------------------------------------------------------------------------------




to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.


(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.06    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Required Lenders; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date (but not less than 11 Business Days prior) as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.


(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and the Required Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and the Lenders and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and the Lenders and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower and
the Lenders.


1.07    Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such


33

--------------------------------------------------------------------------------




expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Committed Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Committed Borrowing, at the end of the then current
Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to such change in
currency.


1.08    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.09    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).




ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Revolving Loans. Prior to the Closing Date, certain revolving
loans were previously made to the Borrower under the Existing Credit Agreement
which remain outstanding as of the Closing Date (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the parties hereto agree that (x) on the
Closing Date, the Existing Loans shall be re-evidenced as Committed Revolving
Loans under this Agreement and the terms of the Existing Loans shall be restated
in their entirety and shall be evidenced by this Agreement and (y) in connection
therewith, the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s credit exposure hereunder reflects such Lender’s Applicable
Percentage of the Total Revolving Outstandings on the Closing Date. In addition,
subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make revolving loans (each such loan, a “Committed Revolving
Loan”) to the Borrower in Dollars or (subject to the provisions of Section
2.02(f)) in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s


34

--------------------------------------------------------------------------------




Revolving Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of the
Committed Revolving Loans of any Revolving Lender (less, with respect only to
the Alternative Currency Fronting Lender, the aggregate Alternative Currency
Risk Participations in all Committed Revolving Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, the Outstanding Amount of such Lender’s Alternative Currency Risk
Participations in Loans denominated in Alternative Currencies and advanced by
the Alternative Currency Fronting Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment,
(iii) the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit and
(iv) the aggregate Outstanding Amount of all Committed Revolving Loans
denominated in an Alternative Currency fronted by any Alternative Currency
Fronting Lender shall not exceed $37,500,000. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. Committed Revolving Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Committed Revolving Loans.
 


(a)    Each Committed Borrowing, each conversion of Committed Revolving Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 12:00 Noon
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Committed Revolving Loans, (ii) four Business Days (or five Business Days
in the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Revolving Loans. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount the Dollar Equivalent of
which is $1,000,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(b) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Revolving Loans shall be in a principal amount the Dollar
Equivalent of which is $500,000 or a whole multiple of $100,000 in excess
thereof.


Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Revolving Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Revolving Loans to be borrowed, converted or
continued, (iv) the Type and Class of Committed Revolving Loans to be borrowed
or to which existing Committed Revolving Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency of the Committed Revolving Loans to be borrowed or continued. If
the Borrower fails to specify a Type of Committed Revolving Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Revolving Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Committed Revolving Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency


35

--------------------------------------------------------------------------------




Rate Loans in their original currency with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Revolving Loan may be converted into
or continued as a Committed Revolving Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Committed Revolving
Loan and reborrowed in the other currency.


(b)    Following receipt of a Committed Loan Notice requesting a Committed
Borrowing denominated in Dollars or in an Alternative Currency with respect to
which the Administrative Agent has not received notice that any Revolving Lender
is an Alternative Currency Participating Lender, the Administrative Agent shall
promptly notify each applicable Revolving Lender of the amount (and currency) of
its Applicable Percentage of the applicable Committed Revolving Loans. Following
receipt of a Committed Loan Notice requesting a Committed Borrowing denominated
in an Alternative Currency with respect to which the Administrative Agent and
the Borrower have received notice that one or more Revolving Lenders is an
Alternative Currency Participating Lender, the Administrative Agent shall on the
next following Business Day notify (i) each Alternative Currency Funding Lender
of both the Dollar Equivalent and the Alternative Currency Equivalent of its
Alternative Currency Funding Applicable Percentage, (ii) the Alternative
Currency Fronting Lender of both the Dollar Equivalent and the Alternative
Currency Equivalent of the aggregate Alternative Currency Risk Participations in
such Committed Borrowing, (iii) each Alternative Currency Participating Lender
of both the Dollar Equivalent and the Alternative Currency Equivalent of its
Alternative Currency Risk Participation in such Committed Borrowing, and (iv)
all Revolving Lenders and the Borrower of the aggregate Alternative Currency
Equivalent and the Dollar Equivalent of such Committed Borrowing and the
applicable Spot Rate used by the Administrative Agent to determine such Dollar
Equivalent and Alternative Currency Equivalent. If no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Revolving Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection.


In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, each
applicable Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 1:00 p.m., in the case of any
Committed Revolving Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Revolving Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. In the case of a
Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that any Revolving Lender is an
Alternative Currency Participating Lender, each Alternative Currency Funding
Lender shall make the amount of its Alternative Currency Funding Applicable
Percentage of such Revolving Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than the Applicable
Time, on the Business Day specified in the applicable Committed Loan Notice. In
any event, a Revolving Lender may cause any foreign or domestic branch or
Affiliate to fund or make the amount of its Loan available in accordance with
the foregoing provisions. Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable


36

--------------------------------------------------------------------------------




to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Borrower as
provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) if the Administrative Agent has
notified the Borrower that the Required Lenders have determined that such a
continuation or conversion is not appropriate, and the Required Lenders may
require that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid on the last day of the then
current Interest Period with respect thereto.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Revolving Loans from one Type to the other, and all continuations of
Committed Revolving Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to all Committed Revolving Loans.


(f)    Alternative Currency Funding and Participation.


(i)    Subject to all the terms and conditions set forth in this Agreement,
including the provisions of Section 2.01, and without limitation of the
provisions of Section 2.02, with respect to any Revolving Loans denominated in
an Alternative Currency with respect to which one or more Revolving Lenders has
given notice to the Administrative Agent that it is an Alternative Currency
Participating Lender, (A) each Revolving Lender agrees from time to time on any
Business Day during the Availability Period to fund its Applicable Percentage of
Revolving Loans denominated in an Alternative Currency with respect to which it
is an Alternative Currency Funding Lender; and (B) each Revolving Lender
severally agrees to acquire an Alternative Currency Risk Participation in
Revolving Loans denominated in an Alternative Currency with respect to which it
is an Alternative Currency Participating Lender.


(ii)    Each Revolving Loan denominated in an Alternative Currency shall be
funded upon the request of the Borrower in accordance with Section 2.02(b).
Immediately upon the funding by the Alternative Currency Fronting Lender of its
Alternative Currency Funding Applicable Percentage of any Revolving Loan
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased (and the Administrative Agent may
apply any Cash Collateral that is available with respect to such purchase by any
Alternative Currency Participating Lender) from such Alternative Currency
Fronting Lender an Alternative Currency Risk Participation in such Loan in an
amount such that, after such purchase, each Revolving Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Fronting Lender
and the Alternative Currency Participating Lenders) will have an Alternative
Currency Loan Credit Exposure with respect to such Revolving Loan equal in
amount to its Applicable Percentage of such Revolving Loan.


37

--------------------------------------------------------------------------------






(iii)    Upon the occurrence and during the continuance of an Event of Default,
the Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Loans as shall be specified in such notice (the
“Alternative Currency Participation Payment Date”), request each Alternative
Currency Participating Lender to fund the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to such Revolving Loans to
the Administrative Agent on the Alternative Currency Participation Payment Date
in Dollars. Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Revolving Loan (determined at the Spot Rate on the date of advance
of such Revolving Loan) and the applicable Alternative Currency Participation
Payment Date. Any notice given by the Alternative Currency Fronting Lender or
the Administrative Agent pursuant to this subsection may be given by telephone
if immediately confirmed in writing; provided that the absence of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(iv)    On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the Dollar Equivalent of
such Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in Dollars and in
Same Day Funds to the Administrative Agent; provided, however, that no
Alternative Currency Participating Lender shall be (i) responsible for any
default by any other Alternative Currency Participating Lender in such other
Alternative Currency Participating Lender’s obligation to pay such amount and/or
(ii) required to fund an amount under this Section 2.02(f) that would exceed the
amount of such Revolving Lender’s Revolving Commitment. Upon receipt of any such
amounts from the Alternative Currency Participating Lenders, the Administrative
Agent shall distribute such Dollar amounts in Same Day Funds to the Alternative
Currency Fronting Lender.


(v)    In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the Dollar Equivalent of its
Alternative Currency Risk Participation as provided herein, the Administrative
Agent shall be entitled to recover such amount on behalf of the Alternative
Currency Fronting Lender on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate. A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.


(vi)    In the event that the Alternative Currency Fronting Lender receives a
payment in respect of any Revolving Loan, whether directly from the Borrower or
otherwise, in which Alternative Currency Participating Lenders have fully funded
in Dollars their purchase of Alternative Currency Risk Participations, the
Alternative Currency Fronting Lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, the Dollar Equivalent of such Alternative Currency
Participating Lender’s Alternative Currency Participant’s Share of such payment
in Dollars and in Same Day Funds. If any payment received by the Alternative
Currency Fronting Lender with respect to any Revolving Loan in an Alternative
Currency made by it shall be required to be returned by the Alternative Currency
Fronting Lender after such time as the Alternative Currency Fronting Lender has
distributed such payment to the


38

--------------------------------------------------------------------------------




Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Fronting Lender an amount equal to
its Alternative Currency Participant’s Share in Dollars of the amount to be
returned; provided, however, that no Alternative Currency Participating Lender
shall be responsible for any default by any other Alternative Currency
Participating Lender in that other Alternative Currency Participating Lender’s
obligation to pay such amount.


(vii)    Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


(viii)    In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Revolving Loans denominated
in an Alternative Currency pursuant to this Section 2.02(f) be construed as a
loan or other extension of credit by such Alternative Currency Participating
Lender to the Borrower, any Revolving Lender or the Administrative Agent or (ii)
this Agreement be construed to require any Revolving Lender that is an
Alternative Currency Participating Lender with respect to a specific Alternative
Currency to make any Revolving Loans in such Alternative Currency under this
Agreement or under the other Loan Documents, subject to the obligation of each
Alternative Currency Participating Lender to give notice to the Administrative
Agent and the Borrower at any time such Revolving Lender acquires the ability to
make Revolving Loans in such Alternative Currency.


(ix)    The Administrative Agent shall change a Revolving Lender’s designation
from Alternative Currency Participating Lender to Alternative Currency Funding
Lender with respect to an Alternative Currency for which such Lender previously
has been designated an Alternative Currency Participating Lender, upon receipt
of a written notice to the Administrative Agent and the Borrower from such
Alternative Currency Participating Lender requesting that its designation be so
changed. Each Alternative Currency Participating Lender agrees to give such
notice to the Administrative Agent and the Borrower promptly upon its acquiring
the ability to make Revolving Loans in such Alternative Currency. Schedule 2.02
hereto lists each Alternative Currency Participating Lender as of the Closing
Date in respect of each Alternative Currency.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend Letters of Credit
previously issued by it,


39

--------------------------------------------------------------------------------




in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolving Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that unless the applicable L/C Issuer shall otherwise consent, no L/C Issuer
shall be obligated to issue Letters of Credit hereunder in an aggregate face
amount at any time outstanding in excess of an amount equal to the lesser of
(i) one-third of the Letter of Credit Sublimit at such time and (ii) the
Revolving Commitment of the Revolving Lender acting as such L/C Issuer at such
time. Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Existing Letters
of Credit shall be deemed to have been issued hereunder, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit, if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date; provided, that a Letter of Credit may expire up to one year
beyond the Letter of Credit Expiration Date so long as the Borrower Cash
Collateralizes 105% of the face amount of such Letter of Credit no later than 30
days prior to the Letter of Credit Expiration Date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for


40

--------------------------------------------------------------------------------




which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it (for which the L/C Issuer is not
otherwise compensated hereunder);


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;


(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;


(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(G)    any Revolving Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.




41

--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage of
the Aggregate Revolving Commitments times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon by the Borrower and the applicable L/C Issuer at the


42

--------------------------------------------------------------------------------




time such Letter of Credit is issued. Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
(except as set forth in Section 2.03(a)(ii)(B)); provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall promptly notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Committed Revolving Loans to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Committed
Revolving Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(b)(v) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.




43

--------------------------------------------------------------------------------




(vi)    Each Lender shall upon any notice pursuant to Section 2.03(b)(v) make
funds available to the Administrative Agent (and the Administrative Agent may
apply Cash Collateral that has been provided for such purpose) for the account
of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar‑denominated payments in an amount equal to its Applicable Percentage of
the Dollar Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(b)(vii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Revolving
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars and such funds shall be applied
to reimburse the L/C Issuer for the applicable draw under the Letter of Credit.


(vii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Committed Revolving Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(b)(vi) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(viii)    Until each Lender funds its Committed Revolving Loan or L/C Advance
pursuant to this Section 2.03(b) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.


(ix)    Each Lender’s obligation to make Committed Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(b), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Revolving Loans pursuant to this Section 2.03(b) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(x)    If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(b) by the time specified in
Section 2.03(b)(vi), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid (excluding such interest and fees)
shall constitute such Lender’s Committed


44

--------------------------------------------------------------------------------




Revolving Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (x) shall be conclusive absent
manifest error.


(c)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(b), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(b)(v) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause (c)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.


(d)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any


45

--------------------------------------------------------------------------------




payment made by the L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor‑in‑possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;


(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or


(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(e)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(d); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or the
L/C Issuer’s payment under any Letter of Credit without presentation to it of a
draft, certificates and/or other documents that substantially comply with the
terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.




46

--------------------------------------------------------------------------------




(f)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.


(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03(a)(iii) shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments, if any, in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such
fee, if any, retained by the Borrower, if it has provided Cash Collateral in
respect of such Defaulting Lender’s Fronting Exposure, or if the Borrower has
not provided Cash Collateral in respect of such Fronting Exposure, payable to
the L/C Issuer for its own account. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee per annum with respect to each Letter of Credit,
equal to the greater of (i) the rate per annum of 12.5 basis points of the face
amount of the Letter of Credit, in each case computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit and
(ii) $1,500 per annum. The amount of such fronting fees shall be determined on a
quarterly basis in arrears, and due and payable on the first Business Day after
the end of each calendar quarter, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.


(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(j)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries


47

--------------------------------------------------------------------------------




inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.


(k)    Outstanding Letters of Credit. The L/C Issuer shall deliver to the
Administrative Agent, for distribution to the Revolving Lenders, an accounting
of all Letters of Credit outstanding as of the end of each fiscal quarter of the
Borrower.


(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such L/C Issuer, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
L/C Issuer issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such L/C Issuer makes any payment under any Letter of Credit, the date and
amount of such payment, (iv) on any Business Day on which the Borrower fails to
reimburse a payment under a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer.


2.04    Swing Line Loans.


(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender severally agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) in Dollars to the Borrower from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding such Swing Line Lender’s Applicable Percentage of the Swing
Line Sublimit; provided, however, that after giving effect to any Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of the Committed
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender’s Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lender
for such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment, (iii) the Outstanding
Amount of the Swing Line Loans shall not exceed the Swing Line Sublimit,
(iv) the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan and (v) the aggregate amount of Swing Line Loans
owing to a Swing Line Lender shall not exceed the lesser of (A) an amount equal
to such Swing Line Lender’s Applicable Percentage of the Swing Line Sublimit at
such time (unless otherwise agreed by such Swing Line Lender) and (B) an amount
equal to (i) the Revolving Commitment of the Revolving Lender acting as such
Swing Line Lender minus (ii) the Applicable Percentage of the Outstanding Amount
of Committed Revolving Loans (other than Swing Line Loans owing to such Swing
Line Lender) and L/C Obligations of such Revolving Lender at such time. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Each Swing Line Loan


48

--------------------------------------------------------------------------------




shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swing Line
Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Administrative Agent of any Swing Line Loan
Notice, the Administrative Agent shall notify each Swing Line Lender (by
telephone or in writing) that the Administrative Agent has received such Swing
Line Loan Notice and the contents thereof and such Swing Line Lender’s
Applicable Percentage of the applicable Swing Line Loans. Each Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Applicable Percentage of the applicable
Swing Line Loans available to the Administrative Agent in Same Day Funds and,
upon receipt thereof, the Administrative Agent shall make the amount of such
Swing Line Loans available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swing Line Lender in Same Day Funds.


(c)    Refinancing of Swing Line Loans.


(i)    Any Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lenders to so request on its behalf), that each Revolving Lender make
a Base Rate Committed Revolving Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans made by such
Swing Line Lender then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Committed Revolving Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The applicable Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan for the account of any Revolving Lender) for the account of the
applicable Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Base Rate Committed Revolving Loan in accordance with Section 2.04(c)(i), the
request for Base Rate Committed Revolving Loans submitted by a Swing Line Lender
as set forth herein shall be deemed to be a request by such Swing Line Lender
that each of the Revolving Lenders fund its risk participation in the relevant
Swing Line Loan made by such Swing Line Lender and each Revolving


49

--------------------------------------------------------------------------------




Lender’s payment to the Administrative Agent for the account of such Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of any Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the applicable
Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the applicable Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against any Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.


(d)    Repayment of Participations.


(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan made by any Swing Line Lender, if such Swing
Line Lender receives any payment on account of such Swing Line Loan, such Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
thereof in the same funds as those received by such Swing Line Lender.


(ii)    If any payment received by any Swing Line Lender in respect of principal
or interest on any Swing Line Loan made by such Swing Line Lender is required to
be returned by such Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by such
Swing Line Lender in its discretion), each Revolving Lender shall pay to such
Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of a Swing Line Lender. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Administrative Agent shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its


50

--------------------------------------------------------------------------------




Base Rate Committed Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swing Line Loan made by any Swing Line Lender, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender.


(f)    Payments Directly to Administrative Agent. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Administrative Agent and the Administrative Agent shall pay all such
amounts ratably to the Swing Line Lenders.


2.05    Negotiated Rate Loans.


(a)    Negotiated Rate Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender, severally and for itself alone, may (but is not
obligated to) make one or more loans (which loans may be made in Dollars or in
any Alternative Currency) (each such loan, a “Negotiated Rate Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate Outstanding Amount not to exceed at any time (i) the Negotiated
Rate Sublimit and (ii) with respect to Negotiated Rate Loans made in an
Alternative Currency (plus the aggregate Outstanding Amount of all Committed
Revolving Loans denominated in an Alternative Currency), the Alternative
Currency Sublimit, notwithstanding the fact that such Negotiated Rate Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of such Lender may exceed the
amount of such Lender’s Revolving Commitment; provided, that Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments; and, provided
further, that Negotiated Rate Loans shall be available to the Borrower for
periods of one day to 180 days, so long as two of the three Debt Ratings from
S&P, Moody’s and Fitch are BBB or better (Baa3 or better in the case of
Moody’s). It is understood that should a Lender make a Negotiated Rate Loan it
shall not relieve such Lender from its obligation to make its pro rata share of
any future Committed Revolving Loan even if after making such Committed
Revolving Loan the Outstanding Amount of Committed Revolving Loans and L/C
Obligations of such Lender, together with the Outstanding Amount of its
Negotiated Rate Loans, exceeds the amount of such Lender’s Revolving Commitment.


(b)    Procedure for Negotiated Rate Loans. The Borrower may, from time to time,
approach one or more of the Lenders to determine whether such Lender or Lenders
will make one or more Negotiated Rate Loans. The Borrower and any Lender or
Lenders shall, if each of them in their sole discretion elects to do so, agree
to enter into one or more Negotiated Rate Loans as part of such proposed
Negotiated Rate Borrowing on mutually agreed‑upon terms, including the Interest
Period with respect thereto, and notify the Administrative Agent by delivering a
written Negotiated Rate Loan Notice from the Borrower and the Lender or Lenders
proposing to make Negotiated Rate Loans (i) with respect to Negotiated Rate
Loans denominated in Dollars, before 12:00 Noon on the date of the funding of
such Negotiated Rate Loan, which shall be a Business Day (the “Negotiated Rate
Funding Date”) and (ii) with respect to Negotiated Rate Loans denominated in any
Alternative Currency, before 12:00 Noon two (2) Business Days prior to the
Negotiated Rate Funding Date. Such Negotiated Rate Loan Notice shall specify the
amount of each Negotiated Rate Loan that such Lender or Lenders will make as
part of such proposed Negotiated Rate Borrowing, the Negotiated Rate Funding
Date, the currency of the Negotiated Rate Loan requested, the date or dates of
maturity thereof, which date or dates may not occur after the Revolving Maturity
Date, the rate or rates of interest applicable thereto and all other terms
thereof. Each Negotiated Rate Loan shall be made pursuant to a Negotiated Rate
Loan Notice. In lieu of delivering the written Negotiated Rate Loan Notice
described above, the Borrower may give the Administrative Agent telephonic
notice of any Negotiated Rate Borrowing by the time required under this
clause (b), provided that such telephonic notice shall be confirmed by delivery
of a written Negotiated Rate Loan Notice to the Administrative Agent by no later
than 2:00 p.m., on the date of such telephonic notice.




51

--------------------------------------------------------------------------------




(c)    Funding of Negotiated Rate Loans in Dollars. No later than 2:00 p.m. on
the applicable Negotiated Rate Funding Date, each applicable Lender will make
available to the Administrative Agent in dollars and immediately available funds
at the Administrative Agent’s Office the Negotiated Rate Loan, if any, to be
made by such Lender as part of the Negotiated Rate Borrowing to be made on such
date in the manner provided above. Upon receipt by the Administrative Agent of
all such funds, the Administrative Agent shall disburse to the Borrower on such
date such Negotiated Rate Loan in like funds at the Borrower’s account specified
in the relevant Negotiated Rate Loan Notice. The Administrative Agent may, but
shall not be required to, advance on behalf of any Lender such Lender’s
Negotiated Rate Loan on the date a Negotiated Rate Loan is made unless such
Lender shall have notified the Administrative Agent prior to such date that it
does not intend to make available such Negotiated Rate Loan on such date. If the
Administrative Agent makes such advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Lender on whose behalf such
advance was made, and if such Lender does not pay the Administrative Agent the
amount of such advance on demand, the Borrower shall promptly repay such amount
to the Administrative Agent. Until such amount is repaid to the Administrative
Agent by such Lender or the Borrower, such advance shall be deemed for all
purposes to be a Negotiated Rate Loan made by the Administrative Agent. In such
event, if a Lender has not in fact made its share of the applicable Negotiated
Rate Loan available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(d)    Funding of Negotiated Rate Loans in Alternative Currencies.  No later
than (i) the Applicable Time on the applicable Negotiated Rate Funding Date,
each applicable Lender will, at the option of the Borrower, make available
directly to the Borrower such Negotiated Rate Loans in the applicable currency
either by (A) crediting the account of the Borrower on the books of such Lender
with the amount of such funds or (B) wire transfer of such funds to the account
of the Borrower, in each case in accordance with instructions provided to (and
reasonably acceptable to) such Lender by the Borrower and (ii) promptly
following receipt thereof, the Borrower shall provide the Administrative Agent
written notice of receipt of the proceeds of such Negotiated Rate Loan.


2.06    Prepayments.  


(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay Committed Revolving Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
(or such shorter period as the Administrative Agent shall agree) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
Business Days (or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies) (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies and (C) on the
date of prepayment of Base Rate Committed Revolving Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof, (iii) any
prepayment of Eurocurrency Rate


52

--------------------------------------------------------------------------------




Loans denominated in Alternative Currencies shall be in a minimum principal
amount the Dollar Equivalent of which is $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment (including, in the event such
prepayment is of a Revolving Loan denominated in an Alternative Currency, each
Alternative Currency Funding Lender’s Alternative Currency Funding Applicable
Percentage of such payment). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment made pursuant to this
clause (a) shall be made ratably among the Revolving Lenders in accordance with
their respective Applicable Percentages of the Committed Revolving Loans.


(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000, or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.


(c)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Negotiated Rate Loans in whole or in part
without premium or penalty (unless the Borrower and the applicable Lender have
otherwise agreed, in which case such Loan may be prepaid in accordance with such
agreement); provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. on the requested date of prepayment of such
Negotiated Rate Loans; (ii) the Lender or Lenders making the Negotiated Rate
Loan have consented to such prepayment; and (iii) unless agreed to by the
applicable Lender and the Administrative Agent (such consent not to be
unreasonably withheld), any prepayment of Negotiated Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that a notice of
voluntary prepayment may state that such notice is conditioned upon an event,
such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of the proceeds from a Disposition, in which case such notice of


53

--------------------------------------------------------------------------------




prepayment may be revoked by the Borrower if such condition is not satisfied.
Any prepayment of a Negotiated Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts as may be
agreed to by the Borrower and the Lender or Lenders making such Negotiated Rate
Loan.


(d)    If the Administrative Agent notifies the Borrower at any time that (i)
the Total Revolving Outstandings at such time exceed an amount equal to 105% of
the Aggregate Revolving Commitments then in effect, (ii) the L/C Obligations at
such time exceed the Letter of Credit Sublimit then in effect, (iii) the Swing
Line Loans outstanding at such time exceed the Swing Line Sublimit then in
effect; (iv) the Negotiated Rate Loans outstanding at such time exceed the
Negotiated Rate Sublimit then in effect, or (v) the Outstanding Amount of all
Loans denominated in Alternative Currencies at such time exceeds an amount equal
to 105% of the Alternative Currency Sublimit then in effect, the Borrower shall
prepay the applicable Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess within one (1) Business Day after the
Administrative Agent notifies the Borrower that such a prepayment is required
and of the amount thereof; provided, however, that, subject to the provisions of
Section 2.17(a)(iv), the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(d) unless after the prepayment
in full of the Committed Revolving Loans, the Swing Line Loans and the
Negotiated Rate Loans, the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.


2.07    Termination or Reduction of Revolving Commitments.  


(a)    Unless previously terminated, the Revolving Commitments will terminate on
the Revolving Maturity Date.


(b)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 Noon five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, (A) the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letters of Credit would exceed the Letter of Credit Sublimit, (C) the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit,
(D) the Outstanding Amount of Negotiated Rate Loans would exceed the Negotiated
Rate Sublimit or (E) the Outstanding Amount of all Loans denominated in
Alternative Currencies exceeds an amount equal to 105% of the Alternative
Currency Sublimit. Each notice of termination shall specify such election to
terminate and the effective date thereof. The Administrative Agent will promptly
notify the Revolving Lenders of any such notice of termination or reduction of
the Aggregate Revolving Commitments. The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. A notice delivered by the Borrower pursuant to this Section 2.07
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.




54

--------------------------------------------------------------------------------




2.08    Repayment.  


(a)    The Borrower shall repay to the Revolving Lenders on the Revolving
Maturity Date, unless accelerated sooner pursuant to Section 8.02, the entire
outstanding principal balance of all Committed Revolving Loans, Swing Line
Loans, Negotiated Rate Loans and all L/C Obligations, together with accrued but
unpaid interest, fees and all other sums with respect thereto.


(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Maturity Date.


2.09    Interest.


(a)    Applicable Interest. Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Revolving Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Committed Revolving Loans and (iv) each
Negotiated Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the amount agreed
to between the Borrower and the Lender as set forth in the Negotiated Rate Loan
Notice.


(b)    Default Interest.


(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.




55

--------------------------------------------------------------------------------




(d)    Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.


(e)    Alternative Currency Fronting Lender. Interest on any Revolving Loan in
an Alternative Currency advanced by the Alternative Currency Fronting Lender
shall be for the benefit of the Alternative Currency Fronting Lender, and not
any Alternative Currency Participating Lender, until the applicable Alternative
Currency Participating Lender has funded its participation therein to the
Alternative Currency Fronting Lender.
2.10    Fees.


In addition to certain fees described in subsections (g) and (h) of
Section 2.03:


(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage of
the Aggregate Revolving Commitments, a facility fee in Dollars equal to the
Facility Fee Rate times the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding Amount of all Committed Revolving Loans, Swing Line Loans,
Negotiated Rate Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.18. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Revolving Loans, Swing Line Loans, Negotiated Rate Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears (calculated on a 360‑day basis) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the Revolving Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Facility Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Facility Fee Rate separately for
each period during such quarter that such Facility Fee Rate was in effect.


(b)    Other Fees.


(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
as separately agreed between the Borrower, the applicable Arrangers and the
Administrative Agent, as applicable. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever, absent manifest error.


(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, absent manifest error.




56

--------------------------------------------------------------------------------




(c)    Alternative Currency Fronting Fee. The Borrower shall pay directly to the
Alternative Currency Fronting Lender, for its own account, in Dollars, a
fronting fee with respect to the portion of each Committed Borrowing in an
Alternative Currency advanced by such Alternative Currency Fronting Lender for
an Alternative Currency Participating Lender (but excluding the portion of such
advance constituting the Alternative Currency Fronting Lender’s Applicable
Percentage of such Committed Borrowing as an Alternative Currency Funding
Lender), equal to 0.125% times such portion of such Committed Borrowing,
computed on the Dollar Equivalent of such Committed Borrowing, such fee to be
payable on the date of such Committed Borrowing.


2.11    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) or Eurocurrency Loans
denominated in Australian Dollars or Canadian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Committed Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.12    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.




57

--------------------------------------------------------------------------------




2.13    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal of and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in an amount equal to the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein, including without limitation the Alternative Currency
Fronting Lender’s Alternative Currency Funding Applicable Percentage of any
payment made with respect to any Revolving Loan as to which any Alternative
Currency Participating Lender has not funded its Alternative Currency Risk
Participation) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, such due date shall be extended to the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans constituting such Borrowing. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of


58

--------------------------------------------------------------------------------




such interest paid by the Borrower for such period. In the event the Borrower
pays such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing. If such Lender pays its share of the
applicable Committed Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Committed Revolving Loan included in such
Committed Borrowing. Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Revolving Loans (including Revolving Loans denominated in
Alternative Currencies in the event they are Alternative Currency Funding
Lenders), to fund participations in Letters of Credit and Swing Line Loans, to
make payments pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint. The failure of any Lender to make any Committed Revolving
Loan (including Revolving Loans denominated in an Alternative Currency in the
event it is an Alternative Currency Funding Lender), to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Revolving Loan (including Revolving Loans
denominated in an Alternative Currency in the event it is an Alternative
Currency Funding Lender), to purchase its participation or to make its payment
under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.




59

--------------------------------------------------------------------------------




2.14    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans made by it, the participations in L/C Obligations
or in Swing Line Loans or the Alternative Currency Risk Participations held by
it (but not including any amounts applied by the Alternative Currency Fronting
Lender to Revolving Loans in respect of Alternative Currency Risk Participations
that have not yet been funded in accordance with the terms of this Agreement)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Revolving Loans and subparticipations in L/C Obligations, Swing
Line Loans and Alternative Currency Risk Participations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Revolving Loans or such other amounts owing them, as applicable,
provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Revolving Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.15    Extension of Revolving Maturity Date.


(a)    Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 60 days prior to the Revolving Maturity Date then in
effect (such date, an “Initial Maturity Date”), elect that the Lenders extend
the Revolving Maturity Date for an additional six months after such Initial
Maturity Date; provided that the Borrower may not make more than two (2) such
elections pursuant to this Section 2.15 during the term of this Agreement.


(b)    Confirmation by Administrative Agent. The Administrative Agent shall
confirm receipt of the Borrower’s notice delivered pursuant to Section 2.15(a)
no later than the date that is 45 days prior to the applicable Initial Maturity
Date (or, if such date is not a Business Day, on the next preceding Business
Day).




60

--------------------------------------------------------------------------------




(c)    Extension of Revolving Maturity Date. If (and only if) the conditions
precedent set forth in Section 2.15(d) have been met, then, effective as of the
applicable Initial Maturity Date, the Revolving Maturity Date shall be extended
to the date falling six months after such Initial Maturity Date (except that, if
such date is not a Business Day, such Revolving Maturity Date as so extended
shall be the next preceding Business Day).


(d)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the applicable Initial Maturity Date
signed by a Responsible Officer (x) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and (y)
certifying that (1) the representations and warranties contained in Article V
and in the other Loan Documents are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality or
Material Adverse Effect or similar language, in which case such representation
or warranty shall be true and correct in all respects) on and as of such Initial
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality or Material Adverse Effect or similar language, in
which case such representation or warranty shall have been true and correct in
all respects) as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (2) as of such Initial Maturity Date, and immediately after
giving effect to such extension, no Default exists and (ii) the Borrower shall
pay to the Lenders on such Initial Maturity Date a fee (to be shared among the
Lenders based upon their Applicable Percentages of the Aggregate Revolving
Commitments) equal to the product of (x) 0.0625% multiplied by (y) the then
Aggregate Revolving Commitments.


(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.02(b), 2.14 or 10.01 to the contrary.


2.16    Increase in Revolving Commitments; Incremental Term Loans.


(a)    Request for Increase. From time to time, the Borrower shall have the
right to increase the Aggregate Revolving Commitments or enter into one or more
tranches of term loans (each, an “Incremental Term Loan”); provided that (i) no
Default has occurred and is continuing, (ii) each increase or tranche of
Incremental Term Loans must be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof (or such other amounts as are
agreed to by the Borrower and the Administrative Agent), and (iii) the aggregate
amount of all such Aggregate Revolving Commitment increases and all such
Incremental Term Loans shall not exceed $750,000,000 less an amount equal to the
sum of (x) any prior permanent reductions in the Revolving Commitments under
Section 2.07(b) and (y) any prepayment of previously outstanding Incremental
Term Loans. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).


(b)    Lender Elections to Increase. Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment or participate in such tranche, as the case
may be, and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase or tranche. Any Revolving
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment or participate in such tranche, as the case
may be. Any such increase or tranche shall be syndicated on a best efforts basis
and no Lender


61

--------------------------------------------------------------------------------




shall be required to increase its Revolving Commitment or participate in any
tranche of Incremental Term Loans to facilitate such increase or tranche.


(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder. Subject to the
approval of the Administrative Agent and, in the case of an increase to the
Aggregate Revolving Commitments, the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased or any tranche of Incremental Term Loans is extended in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase or tranche, as the case may be. The Administrative Agent shall promptly
notify the Borrower and the Revolving Lenders of the final allocation of such
increase or tranche, as the case may be, and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As a condition precedent to any
such increase or tranche, as the case may be:


(i)the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase or tranche, as the case may be, and
(B) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall have
been true and correct in all respects) as of such earlier date, and except that
for purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that, in the case of any Incremental Term Loan the
proceeds of which are to be used to finance an acquisition or other Investment
not prohibited by this Agreement (and related transaction costs) the
consummation of which is not conditioned on the availability of, or on
obtaining, third-party financing or that is otherwise subject to customary
“funds certain provisions”, to the extent agreed by the applicable Lenders
providing such Incremental Term Loans, the representations and warranties the
accuracy of which in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall be
accurate in all respects) are a condition to the funding of such Incremental
Term Loan shall be limited to (x) the Specified Representations (or such other
formulation thereof as may be agreed by the applicable Lenders providing such
Incremental Term Loans) and (y) those representations of the acquired company in
the applicable acquisition agreement that are material to the interests of the
applicable Lenders providing such Incremental Term Loans and which, if breached
or inaccurate, would give the Borrower or any Subsidiary the right to terminate
or refuse to close under the applicable acquisition agreement, and (2) as of the
Increase Effective Date, and immediately after giving effect to such increase or
tranche, as the case may be, no Default


62

--------------------------------------------------------------------------------




or Event of Default exists; provided that, in the case of any Incremental Term
Loan the proceeds of which are to be used to finance an acquisition or other
Investment not prohibited by this Agreement (and related transaction costs) the
consummation of which is not conditioned on the availability of, or on
obtaining, third-party financing or that is otherwise subject to customary
“funds certain provisions”, to the extent agreed by the applicable Lenders
providing such Incremental Term Loans, this condition shall be limited to (x) at
the time of the execution and delivery of the applicable acquisition agreement
related to such acquisition, no Default shall have occurred and be continuing or
shall occur as a result thereof and (y) upon the effectiveness and making of any
Incremental Term Loan on the applicable Increase Effective Date, no Specified
Default shall have occurred and be continuing or shall occur as a result
thereof;
(ii)in the case of any tranche of Incremental Term Loans, such Incremental Term
Loans (A) shall rank pari passu in right of payment with the Revolving Loans and
any other outstanding Incremental Term Loans, (B) shall not mature earlier than
the Revolving Maturity Date then in effect (but may have amortization prior to
such date so long as the weighted average life to maturity of any Incremental
Term Loans shall be no shorter than the remaining weighted average life to
maturity of any previously funded and then outstanding Incremental Term Loans
(if any) at such time) and (C) shall be treated substantially the same as (and
in any event no more favorably than) the Revolving Loans and any other
outstanding Incremental Term Loans; provided that (1) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Revolving
Maturity Date then in effect may provide for material additional or different
financial or other covenants or requirements applicable only during periods
after the Revolving Maturity Date then in effect, (2) the Incremental Term Loans
may be priced differently than the Revolving Loans and any other outstanding
Incremental Term Loans and (3) other terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Revolving
Loans to the extent such differences are solely administrative in nature or are
terms and conditions reasonably acceptable to the Administrative Agent that
customarily apply to syndicated term loan facilities but not revolving credit
facilities (as determined in good faith by the board of directors of the
Borrower). Incremental Term Loans may be made hereunder pursuant to an amendment
or restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
participating in such tranche and the Administrative Agent. The Incremental Term
Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.16; and
(iii)in the case of any increase in the Aggregate Revolving Commitments, the
Borrower shall prepay any Committed Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable with any revised Applicable Percentages of the Revolving
Lenders arising from any non-ratable increase in the Revolving Commitments under
this Section and shall provide a Note to any new Lender joining on the Increase
Effective Date, if requested.


(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.


(g)    Fees. The Borrower shall pay such fees to the Administrative Agent, for
its own account and for the benefit of the Lenders providing such additional
Revolving Commitments or participating in


63

--------------------------------------------------------------------------------




such tranche of Incremental Term Loans, as the case may be, as determined at the
time of such increase or funding of such tranche of Incremental Term Loans and
agreed to by the Borrower.


(h)    Lenders. In connection with any increase of the Aggregate Revolving
Commitments or Incremental Term Loans pursuant to this Section 2.16, any new
Lender party hereto shall (i) execute such documents and agreements as the
Administrative Agent may reasonably request and (ii) in the case of any new
Lender that is organized under the laws of a jurisdiction outside of the United
States of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.


2.17    Cash Collateral.


(a)    Certain Credit Support Events. (i) (A) Upon the request of the
Administrative Agent or the L/C Issuer (x) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (y) if, as of the Letter of Credit Expiration
Date, any L/C Obligation (other than in respect of an Extended Letter of Credit)
for any reason remains outstanding or (B) upon the request of the Administrative
Agent pursuant to Section 8.02, the Borrower shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations.


(ii)    If at any time that there shall exist a Defaulting Lender, promptly upon
the request of the Administrative Agent, the L/C Issuer, the Swing Line Lender
or the Alternative Currency Fronting Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).


(iii)    In addition, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within five Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit; provided that Cash
Collateral provided pursuant to this Section 2.17(a)(iii) shall be refunded to
the Borrower when the Outstanding Amount of all L/C Obligations is less than
105% of the Letter of Credit Sublimit then in effect.


(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided as required in the reasonable judgment of the Administrative Agent
in order to protect against the results of exchange rate fluctuations.


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Each of the
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Revolving Lenders (including
the Swing Line Lender and the Alternative Currency Fronting Lender), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or


64

--------------------------------------------------------------------------------




claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an aggregate amount equal to the excess of (x) the aggregate amount of such
applicable Fronting Exposure and obligations, over (y) the total amount of funds
or other credit support, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under or applied pursuant to any of this
Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06, 2.18 or 8.02 in respect of
Letters of Credit, Swing Line Loans or Alternative Currency Risk Participations
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations in Swing Line Loans or obligations to fund
Alternative Currency Risk Participations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly (and in
any event within two (2) Business Days), together with all interest, if any,
that has accrued on such amount, following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by (x) the
cure or waiver of the relevant Event of Default in respect of Cash Collateral
provided pursuant to Section 8.02 and (y) the termination of Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 10.06(b)(vii)), (ii) as provided in Section 2.17(a)(iii)
(solely to the extent described therein) or (iii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
(including any interest thereon) shall not be released during the continuance of
a Default or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, as applicable, may agree that Cash Collateral (including any
interest thereon) shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.18    Defaulting Lenders.  


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent


65

--------------------------------------------------------------------------------




hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of such Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit or any
Alternative Currency Risk Participation; fourth, as the Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against such Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees. Such Defaulting Lender (x) shall not be entitled to
receive any facility fee on unfunded amounts pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender except only to the extent
allocable to the sum of (1) the Outstanding Amount of the Committed Revolving
Loans funded by it, (2) its Applicable Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided (or is deemed
to have provided) Cash Collateral pursuant to Section 2.03(a)(iii), Section 2.17
or Section 2.18(a)(ii), as applicable, and (3) its Alternative Currency
Participant’s Share of all Revolving Loans denominated in Alternative Currencies
for which it is deemed to have provided Cash Collateral pursuant to Section 2.17
or Section 2.18(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuer, the Swing Line Lender and the Alternative
Currency Fronting Lender, as applicable, the amount of such facility fee
allocable to its Fronting Exposure arising from such Defaulting Lender (solely
to the extent not Cash Collateralized by the Borrower) and (B) not be required
to pay the remaining amount of such facility fee that otherwise would have been
required to have been paid to such Defaulting Lender), and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(g).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans or
Alternative Currency Risk Participations pursuant to Sections 2.02, 2.03 and
2.04, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving


66

--------------------------------------------------------------------------------




effect to the Revolving Commitment of such Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans and
Alternative Currency Risk Participations shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of such non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Committed Revolving
Loans of such Lender. Subject to Section 10.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans and Alternative Currency Risk Participations of the other
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans and
Alternative Currency Risk Participations to be held on a pro rata basis by the
Revolving Lenders in accordance with their Applicable Percentages of the
Aggregate Revolving Commitments (without giving effect to Section 2.18(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that subject to Section 10.20 and except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.




ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the applicable Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


67

--------------------------------------------------------------------------------






(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof, within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, to the extent such Indemnified Taxes or Other
Taxes are payable in respect of any payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document or otherwise with
respect to any Loan Document or activities related thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and do hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof, within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower and the Administrative
Agent) incurred by or asserted against the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to Section 3.01(e). Each Lender and the L/C Issuer
hereby authorize the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. (i) Each Lender shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
Law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Borrower hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement


68

--------------------------------------------------------------------------------




to any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdictions.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States:


(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable Law or reasonably requested by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative
Agent, as the case may be, to determine that such Lender is not subject to
backup withholding or information reporting requirements; and


(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:


(i)    duly completed executed originals of IRS Form W‑8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,


(ii)    duly completed executed originals of IRS Form W‑8ECI,


(iii)    duly completed executed originals of IRS Form W-8IMY and all required
supporting documentation,


(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W‑8BEN or W-8BEN-E, as applicable, or


(iv)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


(C)    each Lender shall deliver to the Administrative Agent and the Borrower at
the time or times prescribed by applicable Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the Borrower sufficient for the Administrative Agent and


69

--------------------------------------------------------------------------------




the Borrower to comply with their obligations under FATCA and to determine
whether payments to such Lender are subject to withholding tax under FATCA.  


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out‑of‑pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


3.02    Illegality.  


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market (each an “Affected Eurocurrency Rate Loan”),
then (a) such Lender shall promptly give written notice of such circumstances to
the Borrower through the Administrative Agent, which notice shall (i) in the
case of any such restriction or prohibition with respect to an Alternative
Currency, include such Revolving Lender’s notification that it will thenceforth
be an Alternative Currency Participating Lender with respect to such Alternative
Currency, and (ii) be withdrawn whenever such circumstances no longer exist, (b)
the obligation of such Lender hereunder to make Affected Eurocurrency Rate
Loans, continue Affected Eurocurrency Rate Loans as such and, in the case of
Eurocurrency Rate Loans in Dollars, to convert a Base Rate Loan to an Affected
Eurocurrency Rate Loan shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Rate Loans, such Lender shall then have a commitment only to make a
Base Rate Loan when an Affected Eurocurrency Rate Loan denominated in Dollars is
requested and to purchase Alternative


70

--------------------------------------------------------------------------------




Currency Risk Participations when an Affected Eurocurrency Rate Loan denominated
in an Alternative Currency is requested, (c) such Lender’s Loans then
outstanding as Affected Eurocurrency Rate Loans, denominated in Dollars, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law, and (d) such Lender’s Loans then outstanding
as Affected Eurocurrency Rate Loans, if any, denominated in a Alternative
Currency shall be immediately repaid by the Borrower on the last day of the then
current Interest Period with respect thereto (or such earlier date as may be
required by any such requirement of Law) together with accrued interest thereon.
If any such conversion or prepayment of an Affected Eurocurrency Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.05. Any Lender that is or becomes
an Alternative Currency Participating Lender with respect to any Alternative
Currency pursuant to this Section 3.02 or otherwise as provided in this
Agreement shall promptly notify the Administrative Agent and the Borrower in the
event that the impediment resulting in its being or becoming an Alternative
Currency Participating Lender is alleviated in a manner such that it can become
an Alternative Currency Funding Lender with respect to such Alternative
Currency.
3.03    Inability to Determine Rates.  


If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency), or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended to the extent of the affected
Eurocurrency Rate Loans or Interest Periods and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, in the case of a pending request for a Eurocurrency Rate Loan or
conversion or continuation in an Alternative Currency as to which the Required
Lenders have made the determination described in clause (a) of the first
sentence of this paragraph, unless revoked by the Borrower pursuant to the
preceding sentence, the Borrower, the Administrative Agent and the Required
Lenders may establish a mutually acceptable alternative interest rate that
reflects the all-in-cost of funds to such Lenders for funding Loans in the
applicable currency and amount, and with the same Interest Period as the
Eurocurrency Rate Loan requested to be made, converted or continued, as the case
may be (the “Impacted Loans”), in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (x) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a) of the first sentence of this paragraph, (y) the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (z) any affected Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending


71

--------------------------------------------------------------------------------




Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.


3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)    subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.


72

--------------------------------------------------------------------------------






(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the basis for and calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower, in detail sufficient to enable the
Borrower to verify the computation thereof, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof. Any amounts requested to be payable pursuant to this Section
3.04 shall be requested in good faith (and not on an arbitrary and capricious
basis) and consistent with similarly situated customers of the applicable Lender
or L/C Issuer after consideration of factors as such Lender or L/C Issuer, as
the case may be, then reasonably determines to be relevant.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).


(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Revolving Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Commitment or Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);




73

--------------------------------------------------------------------------------




(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Loan on the date or in the amount notified by the Borrower;


(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or


(e)    any change in the applicable Spot Rate between the date of funding of an
Alternative Currency Risk Participation pursuant to Section 2.02(f)(iii) and the
date of repayment by the Borrower pursuant to Section 2.02(f)(vi).


The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.




74

--------------------------------------------------------------------------------




3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.




ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension.


The effectiveness of this Agreement and the obligation of the L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date
are subject to satisfaction or waiver of the following conditions precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent:


(i)    executed counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Lender listed on Schedule 2.01;


(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in its state of organization and in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;


(v)    favorable opinions of Skadden, Arps, Slate Meagher & Flom LLP and Ballard
Spahr LLP, counsels to the Borrower, addressed to the Administrative Agent and
each Lender; and


(vi)    a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Section 4.02 have been satisfied; (B) the current Debt
Ratings; and (C) that, as of the date of the last financial statements delivered
pursuant to the Existing


75

--------------------------------------------------------------------------------




Credit Agreement, the Borrower was in pro forma compliance with the financial
covenants contained in Section 7.10.


(b)    Any fees required to be paid by the Borrower on or prior to the Closing
Date pursuant to the Loan Documents and all expenses required to be reimbursed
by the Borrower on or prior to the Closing Date pursuant to the Loan Documents
shall have been paid, provided that invoices for such expenses have been
presented to the Borrower a reasonable period of time (and in any event not less
than one (1) Business Day) prior to the Closing Date (including, unless waived
by the Administrative Agent, all reasonable, documented, out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent)).


(c)    The Borrower shall have provided the documentation and other information
to the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti‑money‑laundering rules and regulations, including,
without limitation, the Patriot Act.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.


4.02    Conditions to All Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than (x) the initial extensions of credit on the Closing Date and (y) a
Committed Loan Notice requesting only a conversion of Committed Revolving Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:


(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document required to
be furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.




76

--------------------------------------------------------------------------------




(b)    No Default shall exist on the date of such Credit Extension, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans (other than Negotiated Rate
Loans) to be denominated in an Alternative Currency), the applicable Lenders (in
the case of any Negotiated Rate Loans to be denominated in an Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency), would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Revolving Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.




ARTICLE V

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power.


Each of the Borrower and its Subsidiaries (a) is duly organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document
has been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law; except in each


77

--------------------------------------------------------------------------------




case referred to in clause (b) or (c), to the extent such conflict, breach,
contravention or violation, or creation of any such Lien or required payment,
could not reasonably be expected to have a Material Adverse Effect.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for such approvals, consents, exemptions, authorizations or other actions
or notices or filings, which have already been completed or obtained.


5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.


5.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness, in each case, to the extent required by GAAP.


(b)    In respect of any unaudited consolidated balance sheet of the Borrower
and its Subsidiaries delivered hereunder on or after the Closing Date and the
related unaudited consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on such date, such financial
statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein or as otherwise permitted pursuant to Section 1.03, (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year‑end audit adjustments and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and material Indebtedness, in each case, to the extent required by GAAP.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.




78

--------------------------------------------------------------------------------




5.06    Litigation.


There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a)  affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.07    No Default.


No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property and Valid Leasehold Interests; Liens.


(a)    Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title or valid leasehold interests as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    The property of the Borrower and its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.


5.09    Environmental Compliance.


There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.10    Insurance.


The Borrower and its Subsidiaries maintain or require the tenants or managers of
their owned properties to maintain insurance that complies with the requirements
set forth in Section 6.07.


5.11    Taxes.


The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves with respect thereto, to the extent required by GAAP, are
maintained on the books of the applicable Person, or (b) where the failure to
take any of the foregoing actions could not reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
the Borrower, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary thereof is party to any tax sharing agreement.  




79

--------------------------------------------------------------------------------




5.12    ERISA Compliance.  


(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except for any such failures to comply as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination or opinion letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of the Borrower, nothing has
occurred that could reasonably be expected to prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.


(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except in each case referred to in
clauses (i) through (v), to the extent that any such event, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


(d)    As of the Closing Date, the Borrower is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code or (iv)
a “governmental plan” within the meaning of ERISA.


5.13    Margin Regulations; Investment Company Act; REIT Status.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)    The Borrower is not, and is not required to be, registered as an
“investment company” under the Investment Company Act of 1940.


(c)    The Borrower meets all requirements to qualify as a REIT.


5.14    Disclosure.


No report, financial statement, certificate or other information furnished in
writing by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the


80

--------------------------------------------------------------------------------




transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as and when
furnished and as modified or supplemented by other information so furnished),
when taken as a whole, contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided, however, that it is understood that the Borrower makes no
representation or warranty with respect to any general economic or specific
industry information, any projections, pro forma financial information,
financial estimates, forecasts and forward-looking information, except that,
with respect to projected financial information concerning the Borrower and its
Subsidiaries furnished in writing by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was prepared. It is further understood
that (i) any projected financial information furnished to the Administrative
Agent or any Lender is not to be viewed as facts and is subject to significant
uncertainties and contingencies, many of which are beyond the Borrower's
control, (ii) no assurance is given by the Borrower that such projections will
be realized and (iii) the actual results may differ from such projections and
such differences may be material.


5.15    Compliance with Laws.


Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


5.16    Intellectual Property; Licenses, Etc.


The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing is not a representation or warranty
with respect to infringement or other violation of the IP Rights of any other
Person (which is addressed in the following sentence of this Section 5.16). To
the knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person to an extent that such infringement could
reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending against the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.17    Use of Proceeds.


The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11. No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.


81

--------------------------------------------------------------------------------






5.18    Taxpayer Identification Number.


The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.


5.19    Sanctions.


None of the Borrower, any Subsidiary of the Borrower or, to the knowledge of the
chief executive officer, chief financial officer or general counsel of the
Borrower, any director, officer or employee thereof is an individual or entity
that is currently (i) the subject of any Sanctions or in violation of any
Sanctions or (ii) located, organized or resident in a Designated Jurisdiction.


5.20    EEA Financial Institution.


The Borrower is not an EEA Financial Institution.


5.21    Anti-Corruption Laws.


The Borrower and its Subsidiaries (a) have conducted their businesses and, to
the knowledge of Borrower, their respective directors, officers, agents and
employees are, in each case, in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other applicable jurisdictions,
in any such case of the foregoing, to the extent applicable to the Borrower and
its Subsidiaries (collectively, “Anti-Corruption Laws”), and (b) have instituted
and maintain policies and procedures reasonably designed to promote and achieve
compliance by the Borrower, its Subsidiaries and, to the knowledge of Borrower,
their respective directors, officers, agents and employees with applicable
Anti-Corruption Laws.




ARTICLE VI

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:


6.01    Financial Statements.


Deliver to the Administrative Agent (for distribution to each Lender):


(a)    as soon as available, but in any event within five Business Days
following the date the Borrower is required to file its Form 10‑K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ending December 31,
2017), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated


82

--------------------------------------------------------------------------------




statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (provided that to the extent the
components of such consolidated financial statements relating to a prior fiscal
period are separately audited by different independent public accounting firms,
the audit report of any such accounting firm may contain a qualification or
exception as to scope of such consolidated financial statements as they relate
to such components); and


(b)    as soon as available, but in any event within five Business Days
following the date the Borrower is required to file its Form 10‑Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending September 30,
2017), an unaudited consolidated balance sheet of the Borrower as at the end of
such fiscal quarter, and the related unaudited consolidated statements of income
or operations for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and an unaudited statement of cash flow for the portion
of the Borrower’s fiscal year then ended setting forth in each case in
comparative form the figures for the corresponding date of the previous fiscal
year or the corresponding portion of the previous fiscal year, as applicable,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year‑end audit
adjustments and the absence of footnotes; and


(c)    as soon as available, but in no event later than 60 days following the
end of each fiscal year of the Borrower, an annual forecast for the then‑current
fiscal year, prepared in a manner and in the form of the forecast provided on
the Closing Date or in such other form as is reasonably acceptable to the
Administrative Agent.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent (for distribution to each Lender):


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2017), a duly completed
Compliance Certificate signed by a Responsible Officer;


(b)    promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the Borrower by independent accountants in
connection with an audit of the accounts of the Borrower;




83

--------------------------------------------------------------------------------




(c)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;


(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(e)    promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non‑U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof, other than ordinary course or routine notices,
correspondence, inquiries, examinations or audits; and


(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third‑party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail), which shall notify each Lender, of the posting of any such
documents and, upon request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel that do not wish to receive material
non‑public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower


84

--------------------------------------------------------------------------------




Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non‑public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07) (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” or that are marked “PRIVATE” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”  


6.03    Notices.


Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:


(a)    the occurrence of any Default or Event of Default;


(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;


(c)    the information set forth in Section 6.13 at the times required therein;
 


(d)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and


(e)    any announcement by Moody’s, S&P or Fitch of any change or possible
adverse change in a Debt Rating.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


6.04    Payment of Taxes.


Pay and discharge as the same shall become due and payable, all of its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.




85

--------------------------------------------------------------------------------




6.05    Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and, where applicable, good standing under the Laws of the jurisdiction of its
organization except in a transaction not prohibited by Section 7.04 or 7.05, or
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non‑preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06    Maintenance of Properties.


(a) Maintain, preserve and protect, or make contractual or other provisions to
cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) make, or make contractual or other provisions to cause to be made, all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


6.07    Maintenance of Insurance.


Maintain, or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its facilities to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons (including with respect to any captive insurance subsidiary or
self-insurance, a system or systems of self-insurance and reinsurance which
accords with the practices of similar businesses).


6.08    Compliance with Laws.


Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.09    Books and Records.


Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.


6.10    Inspection Rights.


Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and


86

--------------------------------------------------------------------------------




independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrower shall have the right to
participate in any such discussions), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, only one
(1) such visit and inspection by the Administrative Agent during any calendar
year shall be at the reasonable expense of the Borrower; provided further,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.


6.11    Use of Proceeds.


Use proceeds from the Committed Revolving Loans to repay the amounts owed (if
any) under the Existing Credit Agreement and use the remainder of the Committed
Revolving Loans for working capital and general corporate purposes, including
Investments not prohibited by Section 7.02, dividends and distributions, and
acquisitions and developments and, in each case, not in contravention of any
applicable Law or of any Loan Document.


6.12    REIT Status.


Operate its business at all times so as to satisfy all requirements necessary to
qualify and maintain the Borrower’s qualification as a real estate investment
trust under Sections 856 through 860 of the Code. The Borrower will maintain
adequate records so as to comply with all record‑keeping requirements relating
to its qualification as a real estate investment trust as required by the Code
and applicable regulations of the Department of the Treasury promulgated
thereunder and will properly prepare and timely file with the Internal Revenue
Service all returns and reports required thereby.


6.13    Employee Benefits.


(a) Comply with the applicable provisions of ERISA and the Code with respect to
each Plan, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect and (b) furnish to the Administrative Agent (x)
within five Business Days after any Responsible Officer or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any of its ERISA Affiliates in an aggregate amount
exceeding the Threshold Amount or the imposition of a Lien, a statement setting
forth details as to such ERISA Event and the action, if any, that the Borrower
or ERISA Affiliate proposes to take with respect thereto, and (y) upon request
by the Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower or
any ERISA Affiliate with the Internal Revenue Service with respect to each
Pension Plan; (ii) the most recent actuarial valuation report for each Pension
Plan; (iii) all notices received by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agent shall reasonably request.




87

--------------------------------------------------------------------------------




6.14    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with applicable
Anti-Corruption Laws and maintain policies and procedures reasonably designed to
promote and achieve compliance by the Borrower, its Subsidiaries and, to the
knowledge of Borrower, their respective directors, officers, agents and
employees with applicable Anti-Corruption Laws.


ARTICLE VII

NEGATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary (except Section 7.09 shall apply only to Wholly-Owned Subsidiaries)
to, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens securing Indebtedness permitted under Section 7.03;


(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;  


(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;


(e)    pledges or deposits or other Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;


(f)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;


(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;


(h)    Liens on property where the Borrower or its Subsidiaries are insured
against such Liens by title insurance;




88

--------------------------------------------------------------------------------




(i)    Liens on property acquired by the Borrower or any Subsidiary after the
date hereof and which are in place at the time such properties are so acquired
and not created in contemplation of such acquisition;


(j)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;


(k)    Liens securing assessment bonds, so long as the Borrower is not in
default under the terms thereof;


(l)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;


(m)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement;


(p)     assignments to a reverse Section 1031 exchange trust;


(q)    licenses of intellectual property granted in the ordinary course of
business; and


(r)    Liens on assets of the Borrower or any Subsidiary securing obligations
under Swap Contracts.


7.02    Investments.


(a)    make or allow Investments in Development Property to exceed, in the
aggregate at any one time outstanding, 35% of Consolidated Total Asset Value.


(b)    make or allow Investments in Joint Ventures to exceed, in the aggregate
at any one time outstanding, 25% of Consolidated Total Asset Value. For purposes
of this Section 7.02(b), the Borrower’s aggregate Investment in Joint Ventures
will be valued at book value as shown on the consolidated balance sheet of the
Borrower, as determined in accordance with GAAP.


7.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness of the Borrower or any
of its Subsidiaries, except:


89

--------------------------------------------------------------------------------






(a)    Indebtedness under the Loan Documents; and


(b)    other Indebtedness; provided that (i) at the time of the incurrence of
such Indebtedness and immediately after giving effect thereto (including any
Liens associated therewith) no Event of Default has occurred and is continuing
or would result therefrom and (ii) with respect to obligations of the Borrower
in respect of Swap Contracts, such Swap Contracts shall be entered into in order
to manage existing or anticipated risk and not for speculative purposes.


7.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person may
merge into the Borrower in a transaction in which the Borrower shall be the
continuing or surviving Person, (ii) any Person may merge with or into,
consolidate with or amalgamate with any Subsidiary (other than the Borrower) in
a transaction in which the continuing or surviving Person shall be a Subsidiary,
(iii) any Subsidiary may merge with or into, consolidate with or amalgamate with
any Person in order to consummate an Investment permitted by Section 7.02 or a
Disposition permitted by Section 7.05; (iv) any Subsidiary may merge into the
Borrower or any other Subsidiary; and (v) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.


7.05    Dispositions.


Make any Disposition of all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole.


7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, that, (i) the Borrower
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Borrower’s qualification as a real
estate investment trust under Sections 856 through 860 of the Code, (ii) so long
as no Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom, the Borrower and each Subsidiary may
declare or make, directly or indirectly, any Restricted Payment required to
avoid the payment of federal or state income or excise tax, (iii) so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower and each Subsidiary may purchase, redeem, retire, acquire, cancel or
terminate Equity Interests issued by the Borrower so long as after giving effect
thereto the Borrower is in compliance on a Pro Forma Basis with the requirements
of Section 7.10(e), (iv) so long as no Default shall have occurred and be
continuing or would result therefrom, the Borrower and each Subsidiary may make
any payment on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Person thereof) and (v) the Borrower may
declare and make dividend payments or other distributions payable solely in its
common stock.


7.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.




90

--------------------------------------------------------------------------------




7.08    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Borrower (other
than transactions between or among the Borrower and a Subsidiary (or any
combination thereof)), whether or not in the ordinary course of business, except
(i) transactions on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s‑length transaction with a Person
other than an Affiliate, (ii) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business, (iii) making Restricted Payments permitted by this
Agreement, (iv) other transactions expressly permitted by this Agreement, and
(v) transactions with Affiliates that are Disclosed Matters (together with any
amendments, restatements, extensions, replacements or other modifications
thereto that are not adverse to the interests of the Lenders in their capacities
as such).


7.09    Burdensome Agreements.


Enter into, assume or otherwise be bound, or permit any Wholly-Owned Subsidiary
to enter into, assume or otherwise be bound, by any Negative Pledge other than
(i) any Negative Pledge contained in an agreement entered into in connection
with any Indebtedness that is permitted pursuant to Section 7.03, which
Indebtedness is of a type that customarily includes a Negative Pledge; (ii) any
Negative Pledge required by law; (iii) Negative Pledges contained in (x) the
agreements set forth on Schedule 7.09 or that are Disclosed Matters; (y) any
agreement relating to the sale of any Subsidiary or any assets pending such
sale, provided that in any such case, the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale; or (z) any agreement
in effect at the time any Person becomes a Wholly-Owned Subsidiary so long as
such agreement was not entered into in contemplation of such Person becoming a
Wholly-Owned Subsidiary and such restriction only applies to such Person and/or
its assets, and (iv) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, in each case as such agreements,
leases or other contracts may be amended from time to time and including any
renewal, extension, refinancing or replacement thereof, provided that, with
respect to any agreement described in clause (iii), such amendment, renewal,
extension, refinancing or replacement does not contain restrictions of the type
prohibited by this Section 7.09 that are, in the aggregate, more onerous in any
material respect on the Borrower or any Wholly-Owned Subsidiary than the
restrictions, in the aggregate, in the original agreement.


7.10    Financial Covenants.


(a)    Leverage Ratio. Permit the Leverage Ratio to be greater than 0.60 to 1.00
as of the end of any fiscal quarter. Notwithstanding the foregoing, in
connection with the consummation of a Significant Acquisition, the Borrower
shall be permitted to increase the maximum Leverage Ratio to 0.65 to 1.00 for a
maximum of four (4) consecutive fiscal quarterly periods commencing with the
quarterly period in which such Significant Acquisition was consummated.


(b)    Secured Debt Ratio. Permit the Secured Debt Ratio to be greater than 0.30
to 1.00 as of the end of any fiscal quarter.


(c)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to be
less than 1.50 to 1.00 as of the end of any fiscal quarter.




91

--------------------------------------------------------------------------------




(d)    Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio to be
greater than 0.60 to 1.00 as of the end of any fiscal quarter. Notwithstanding
the foregoing, in connection with the consummation of a Significant Acquisition,
the Borrower shall be permitted to increase the maximum Unsecured Leverage Ratio
to 0.65 to 1.00 for a maximum of four (4) consecutive fiscal quarterly periods
commencing with the quarterly period in which such Significant Acquisition was
consummated.


(e)    Consolidated Tangible Net Worth. Permit the Consolidated Tangible Net
Worth to be less than, as of the end of any fiscal quarter, $6,500,000,000.


7.11    Sanctions.


Directly or indirectly, use any part of the proceeds of any Credit Extension or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person of Sanctions.


7.12    Anti-Corruption Laws.


Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would violate any applicable Anti-Corruption Laws.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non‑Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. The Borrower or any of its Subsidiaries fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.03(b), 6.03(d), 6.05 (solely with respect to the Borrower) or
6.11 or Article VII; or


(c)    Other Defaults. The Borrower or any of its Subsidiaries fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days (or sixty (60) days if such
failure is susceptible of being remedied within sixty (60) days and the Borrower
or its Subsidiaries, as applicable, are diligently proceeding to remedy such
failure) after the receipt by the Borrower of written notice of such failure
from the Administrative Agent; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan


92

--------------------------------------------------------------------------------




Document, or in any document delivered in connection herewith or therewith shall
be incorrect in any material respect when made or deemed made; or


(e)    Cross‑Default. (i) The Borrower or any of its Subsidiaries (x) fails
(after giving effect to any notice or grace periods applicable thereto) to make
any required payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Recourse Indebtedness or (y) fails to observe or perform any other agreement or
condition relating to any such Material Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, with the
giving of notice if required, such Material Recourse Indebtedness pursuant to
the terms thereof to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed by the Borrower or such Subsidiary (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Recourse Indebtedness to be made pursuant to the terms thereof, prior to its
stated maturity; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; provided, that this clause
(e) shall not apply to (1) secured Indebtedness that becomes due and payable as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is assumed or
repaid in full when required under the document providing for such Indebtedness,
(2) any redemption, repurchase, conversion or settlement with respect to any
convertible debt security which is consummated in accordance with the terms of
such convertible debt security, unless such redemption, repurchase, conversion
or settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (3) any early payment requirement or
unwinding or termination with respect to any Swap Contract (A) not arising out
of a default by the Borrower or any Subsidiary and (B) to the extent that such
Swap Termination Value owed has been paid in full by the Borrower or any of its
Subsidiaries when due; or


(f)    Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


93

--------------------------------------------------------------------------------






(h)    Judgments. There is entered against the Borrower or any of its Material
Subsidiaries (i) a final non-appealable judgment or order that has not been
discharged, dismissed or vacated for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent (x) not paid, fully bonded or
covered by independent third‑party insurance as to which the insurer has not
denied coverage or (y) for which the Borrower or applicable Material Subsidiary
has not been indemnified), or (ii) any one or more non‑monetary final
non-appealable judgments that have not been discharged, dismissed or vacated and
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case of clause (i) or (ii),
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or


(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations arising under the Loan Documents, ceases to be in full force
and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any material provision of any Loan Document; or
the Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and




94

--------------------------------------------------------------------------------




(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an Event of Default with respect
to the Borrower pursuant to Sections 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower and any Lender, or any
Affiliate of a Lender, ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03, 2.06(d) and/or 2.17; and


95

--------------------------------------------------------------------------------






Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




ARTICLE IX

ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as otherwise expressly
set forth herein and except with respect to Section 9.06, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.


9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. The foregoing provisions of this Section 9.02 shall likewise
apply to the Person serving as the Alternative Currency Fronting Lender.


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required


96

--------------------------------------------------------------------------------




Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its


97

--------------------------------------------------------------------------------




duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


9.06    Resignation of Administrative Agent.


The Administrative Agent may at any time resign as Administrative Agent upon
thirty (30) days’ notice to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the approval (not to be unreasonably withheld or delayed) of
the Borrower (unless an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; provided
that if any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1, then the Borrower shall have the right to prohibit such potential
successor from becoming the Administrative Agent in its reasonable discretion.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer (and
subject to the approval (not to be unreasonably withheld or delayed) of the
Borrower (unless an Event of Default has occurred and is continuing)), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if any such potential successor is not classified as a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion; provided, further that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security on behalf of the Lenders or the L/C Issuer until such time
as a successor Administrative Agent is appointed hereunder) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Fronting Lender, unless otherwise agreed to between the
Borrower and Bank of America. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Swing Line Lender and Alternative


98

--------------------------------------------------------------------------------




Currency Fronting Lender, (b) the retiring L/C Issuer, Swing Line Lender and
Alternative Currency Fronting Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit and (d) the successor Alternative Currency Fronting Lender shall make
arrangements with the resigning Alternative Currency Fronting Lender for the
funding of all outstanding Alternative Currency Risk Participations.


9.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Syndication Agents, Co-Documentation Agents or Senior Managing Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;




99

--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.




ARTICLE X

MISCELLANEOUS


10.01    Amendments, Etc.


Except as set forth in Section 2.16 in respect of an Incremental Term Loan
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) and the Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)    extend the expiration date or increase the amount of the Revolving
Commitment of any Lender (or reinstate any Revolving Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender (it being
understood and agreed that a waiver of any condition precedent in Section 4.02
or of any Default or Event of Default is not considered an extension or increase
in Commitments of any Lender);


(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment (other than any mandatory prepayment with
respect to any Incremental Term Loans) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary to (i) amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate, and (ii) waive any obligation of the Borrower to pay Letter of
Credit Fees at the Default Rate;


(d)    change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


100

--------------------------------------------------------------------------------






(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or


(f)    amend, modify, or waive any provision of this Agreement or any other Loan
Document affecting the rights or duties of the Alternative Currency Fronting
Lender under this Agreement or any other Loan Document without the written
consent of such Alternative Currency Fronting Lender;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
the Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Commitments or Loans of the
Accepting Lenders (as defined below) to be extended, (B) modify the Applicable
Rate and/or fees payable


101

--------------------------------------------------------------------------------




with respect to the Loans and Commitments of the Accepting Lenders, (C) modify
any covenants or other provisions or add new covenants or provisions that are
agreed between the Borrower, the Administrative Agent and the Accepting Lenders;
provided that such modified or new covenants and provisions are applicable only
during periods after the applicable Maturity Date that is in effect on the
effective date of such Permitted Amendment, and (D) any other amendment to a
Loan Document required to give effect to the Permitted Amendments described in
clauses (A), (B) and (C) of this paragraph (“Permitted Amendments”, and any
amendment to this Agreement to implement Permitted Amendments, a “Loan
Modification Agreement”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective. Permitted Amendments shall become effective only with respect
to the Commitments and/or Loans of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Commitments and/or
Loans as to which such Lender’s acceptance has been made. The Borrower and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Borrower shall also deliver such
resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that (1) upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendments
evidenced thereby and only with respect to the Commitments and Loans of the
Accepting Lenders as to which such Lenders’ acceptance has been made, (2) any
applicable Lender who is not an Accepting Lender may be replaced by the Borrower
in accordance with Section 10.13, and (3) the Administrative Agent and the
Borrower shall be permitted to make any amendments or modifications to any Loan
Documents necessary to allow any borrowings, prepayments, participations in
Letters of Credit and Swing Line Loans and commitment reductions to be ratable
across each Class of Commitments the mechanics for which may be implemented
through the applicable Loan Modification Agreement and may include technical
changes related to the borrowing and repayment procedures of the Lenders;
provided that with the consent of the Accepting Lenders such prepayments and
commitment reductions and reductions in participations in Letters of Credit and
Swing Line Loans may be applied on a non-ratable basis to the class of
non-Accepting Lenders.


Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with Incremental Term Loans, as set forth in Section 2.16(e)(ii).


10.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, the L/C Issuer, the Swing
Line Lender or Alternative Currency Fronting Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


102

--------------------------------------------------------------------------------






(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer provided pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted


103

--------------------------------------------------------------------------------




from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer, the Swing Line Lender and the Alternative Currency Fronting
Lender may change its address, telecopier, telephone number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier, telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, and, in the case of Revolving Lenders,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in accordance with
Section 10.04. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuer; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under


104

--------------------------------------------------------------------------------




the other Loan Documents, (b) the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer, Swing Line
Lender or Alternative Currency Fronting Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from enforcing payments of
amounts payable to such Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04
or from exercising setoff rights in accordance with Section 10.08 (subject to
the terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any Subsidiary under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable fees, charges and disbursements of one
primary counsel, and, if applicable, one local counsel in each material
jurisdiction, for the Administrative Agent), in connection with the syndication
of the credit facilities provided for herein, due diligence, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out‑of‑pocket expenses incurred
by the Administrative Agent, any Lender, the L/C Issuer, the Swing Line Lender,
or the Alternative Currency Fronting Lender (including the fees, charges and
disbursements of one primary counsel for the Administrative Agent, any Lender,
the L/C Issuer, Swing Line Lender or the Alternative Currency Fronting Lender;
provided that reimbursement for fees, charges and disbursements of additional
counsel of the Lenders will be limited to one additional counsel for all the
Lenders (and one additional counsel per specialty area and one local counsel per
applicable jurisdiction), plus additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and the L/C
Issuer, the Agents and their Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related reasonable and documented out-of-pocket
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary counsel for the Indemnitees; provided that
reimbursement for reasonable and documented out-of-pocket fees, charges and
disbursements of additional counsel of the Indemnitees will be limited to such
additional counsel per specialty areas as may reasonably be required by the
Indemnitees (and one local counsel in each material jurisdiction), plus one
additional counsel to each group of similarly situated Indemnitees as necessary
in the event of an actual or potential (as reasonably determined by the
applicable Indemnitee) conflict of interest among the Indemnitees), incurred by
any


105

--------------------------------------------------------------------------------




Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby (including, without limitation, each
Lender's agreement to make Loans or the use or intended use of the proceeds
thereof) or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (A)(x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith or a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (B) arise out of a dispute
solely among Indemnitees and not resulting from any act or omission by the
Borrower or any of its Affiliates (other than any such losses, claims, damages,
penalties, liabilities or related expenses against an Indemnitee in its capacity
or in fulfilling its role as an Agent). Notwithstanding the foregoing, Section
3.01 shall be the sole remedy for any indemnification claim in respect of Taxes.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer or any Related Party of any of the foregoing and
without relieving the Borrower of its obligations with respect thereto, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to


106

--------------------------------------------------------------------------------




the extent of such Indemnitee’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor (accompanied by backup
documentation to the extent available).


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the Alternative
Currency Fronting Lender, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment or grant of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C


107

--------------------------------------------------------------------------------




Obligations and in Swing Line Loans and Alternative Currency Risk
Participations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Revolving
Commitment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);




108

--------------------------------------------------------------------------------




(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Revolving
Commitment; and


(E)    the consent of the Alternative Currency Fronting Lender (such consent not
to be unreasonably withheld or delayed) shall be required if upon effectiveness
of the applicable assignment the proposed assignee would be an Alternative
Currency Participating Lender with respect to any Alternative Currency.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).


(vii)    No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (vii).


(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from


109

--------------------------------------------------------------------------------




its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts (and stated interest) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the L/C Issuer, the Swing Line Lender and any Lender (with respect
to its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender (or any of its Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute a Defaulting Lender or any of its
Subsidiaries) or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans and its Alternative
Currency Risk Participations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section


110

--------------------------------------------------------------------------------




3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge, assign or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.


(g)    [Reserved]


(h)    Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Commitment and Loans pursuant to subsection (b) above, Bank of America may, (i)
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender
and/or (iii) upon 30 days’ notice to the Borrower, resign as Alternative
Currency Fronting Lender. In the event of any such resignation or any other
Person’s resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, the Borrower shall be entitled to appoint from among the
Lenders (with the applicable Lender’s consent) a successor L/C Issuer, Swing
Line Lender or Alternative Currency Fronting Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender, as the case may be. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate


111

--------------------------------------------------------------------------------




Committed Revolving Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(b)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Revolving Lenders
to make Base Rate Committed Revolving Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). If the Alternative
Currency Fronting Lender resigns as Alternative Currency Fronting Lender, it
shall retain all the rights and obligations of the Alternative Currency Fronting
Lender hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as the Alternative
Currency Fronting Lender and all obligations of the Borrower or any other Lender
with respect thereto (including the right to require Alternative Currency
Participating Lenders to fund any Alternative Currency Risk Participations
therein in the manner provided in Section 2.02(f)). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender and/or Alternative Currency
Fronting Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, Swing
Line Lender or Alternative Currency Fronting Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any governmental agency or regulatory authority purporting
to have jurisdiction over it or its Affiliates (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower that the Administrative Agent, any such Lender or the L/C Issuer
reasonably believes is not bound by a duty of confidentiality to the Borrower,
(i) to any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder (provided such rating
agencies are advised of the confidential nature of such information and agree to
keep such information confidential) or (j) to any Person that would qualify as
an Eligible Assignee hereunder (without giving effect to the consent required
under Section 10.06(b)(iii)) providing financing to the disclosing Lender, to
the extent reasonably required by such Person (provided such other Persons are
advised of the confidential nature of such information and agree to keep such
information confidential). In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents


112

--------------------------------------------------------------------------------




and the Lenders in connection with the administration of this Agreement, the
other Loan Documents, and the Revolving Commitments.


For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own or its other similarly situated customers’
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal


113

--------------------------------------------------------------------------------




of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.13    Replacement of Lenders.


If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to


114

--------------------------------------------------------------------------------




Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender does not
consent to any amendment or waiver of any provision hereof or of any other Loan
Document for which its consent is required under Section 10.01 after Required
Lenders have consented thereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:


(a)    the assignment fee specified in Section 10.06(b) shall have been paid to
or waived by the Administrative Agent;


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN


115

--------------------------------------------------------------------------------




THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Lead Arrangers are arm’s‑length
commercial transactions between the Borrower, on the one hand, and the
Administrative Agent, the Lenders and the Lead Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Lead Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative


116

--------------------------------------------------------------------------------




Agent, any Lender nor any Lead Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Lender nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Lead Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


10.17    USA Patriot Act Notice.


Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.


10.18    Delivery of Signature Page.


Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.


10.19    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law). All of the Borrower’s


117

--------------------------------------------------------------------------------




obligations under this Section 10.19 shall survive termination of the Aggregate
Revolving Commitments and repayment of all other Obligations hereunder.


10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, and waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.22    Termination of Commitments under Existing Facility.


Each of the signatories hereto that is also a party to the Existing Credit
Agreement hereby agrees that, as of the Closing Date, all of the commitments to
extend credit under the Existing Credit Agreement


118

--------------------------------------------------------------------------------




will be terminated automatically and any and all required notices and notice
periods in connection with such termination are hereby waived and of no further
force and effect.


10.23    Lender Representations.


(a)    Each Lender (x) represents and warrants, as of the Closing Date or such
later date such Person became a Lender party hereto, to, and (y) covenants, from
the Closing Date or such later date such Person became a Lender party hereto, to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that at least
one of the following is and will be true:


(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving
Commitments;



(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;



(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement; or



(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.



(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the Closing Date or such later date such Person became a Lender
party hereto, to, and (y) covenants, from the Closing Date or such later date
such Person became a Lender party hereto, to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that:




119

--------------------------------------------------------------------------------




(i)
none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);



(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);



(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations);



(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and



(v)
no fee or other compensation is being paid directly to the Administrative Agent
or any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Commitments or this Agreement.



(c)    Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Revolving Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


[Remainder of Page Intentionally Left Blank]




120

--------------------------------------------------------------------------------





Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.




HCP, INC.
as Borrower




By:    /s/ Peter A. Scott        
Name:    Peter A. Scott
Title:    Executive Vice President and Chief Financial Officer










Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender, a L/C Issuer, an Alternative
Currency Fronting Lender, and a Revolving Lender




By:    /s/ Yinghua Zhang        
Name:    Yinghua Zhang
Title:    Director






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Swing Line Lender, a L/C Issuer, a Co-Syndication Agent and a Revolving
Lender




By:    /s/ Chiara Carter        
Name:    Chiara Carter
Title:    Executive Director




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Swing Line Lender, a L/C Issuer, a Co-Syndication Agent and a Revolving
Lender




By:    /s/ Andrea Chen            
Name:    Andrea Chen
Title:    Managing Director






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Co-Documentation Agent and a Revolving Lender




By:    /s/ Craig Malloy        
Name:    Craig Malloy
Title:    Director




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
as a Co-Documentation Agent




By:    /s/ Michael King        
Name:    Michael King
Title:    Vice President


MORGAN STANLEY BANK, N.A.,
as a Revolving Lender




By:    /s/ Michael King        
Name:    Michael King
Title:    Authorized Signatory




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ John C. Rowland        
Name:    John C. Rowland
Title:    Vice President




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ Gordon Yip            
Name:    Gordon Yip
Title:    Director




By:    /s/ Karen Ramos        
Name:    Karen Ramos
Title:    Managing Director


Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ William O’Daly        
Name:    William O’Daly
Title:    Authorized Signatory




By:    /s/ Karim Rahimtoola        
Name:    Karim Rahimtoola
Title:    Authorized Signatory






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ Annie Carr            
Name:    Annie Carr
Title:    Authorized Signatory






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ John Davies            
Name:    John Davies
Title:    Authorized Signatory




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ Rina Kansagra        
Name:    Rina Kansagra
Title:    Authorized Signatory




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH,
as a Senior Managing Agent and a Revolving Lender




By:    /s/ Darlene Arias        
Name:    Darlene Arias
Title:    Director




By:    /s/ Craig Pearson        
Name:    Craig Pearson
Title:    Associate Director






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON,
as a Revolving Lender




By:    /s/ Helga Blum            
Name:    Helga Blum
Title:    Managing Director




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Revolving Lender




By:    /s/ Michelle C. Phillips        
Name:    Michelle C. Phillips
Title:    Director & Execution Head




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Revolving Lender




By:    /s/ Teuta Ghilaga        
Name:    Teuta Ghilaga
Title:    Director




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY,
as a Revolving Lender




By:    /s/ Brad Bowen            
Name:    Brad Bowen
Title:    Senior Vice President




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as a Revolving Lender




By:    /s/ B Joe Schober        
Name:    Joe Schober
Title:    Vice President






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Revolving Lender




By:    /s/ Nicolas Zitelli        
Name:    Nicolas Zitelli
Title:    Senior Vice President




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






REGIONS BANK,
as a Revolving Lender




By:    /s/ Steven W. Mitchell        
Name:    Steven W. Mitchell
Title:    Senior Vice President




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK,
as a Revolving Lender




By:    /s/ Michael Shiferaw        
Name:    Michael Shiferaw
Title:    Senior Vice President






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






WHITNEY BANK,
as a Revolving Lender




By:    /s/ Kirk A. Porter        
Name:    Kirk A. Porter
Title:    SVP




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender




By:    /s/ Patrick J. Brown        
Name:    Patrick J. Brown
Title:    Vice President




Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






CITY NATIONAL BANK,
as a Revolving Lender




By:    /s/ Peggy Wu        
Name:    Peggy Wu
Title:    Vice President






Signature Page to
HCP Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Revolving Commitment
Applicable 
Percentage
Bank of America, N.A.


$130,000,000


6.500000000%
JPMorgan Chase Bank, N.A.


$130,000,000


6.500000000%
Wells Fargo Bank, National Association


$130,000,000


6.500000000%
Barclays Bank PLC


$120,000,000


6.000000000%
Morgan Stanley Bank, N.A.


$120,000,000


6.000000000%
Citibank, N.A.


$100,000,000


5.000000000%
Credit Agricole Corporate and Investment Bank


$100,000,000


5.000000000%
Credit Suisse AG, Cayman Islands Branch


$100,000,000


5.000000000%
Goldman Sachs Bank USA


$100,000,000


5.000000000%
Mizuho Bank, Ltd.


$100,000,000


5.000000000%
Royal Bank of Canada


$100,000,000


5.000000000%
UBS AG, Stamford Branch


$100,000,000


5.000000000%
The Bank of New York Mellon


$75,000,000


3.750000000%
The Bank of Nova Scotia


$75,000,000


3.750000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$75,000,000


3.750000000%
Branch Banking & Trust Company


$75,000,000


3.750000000%
KeyBank National Association


$75,000,000


3.750000000%
PNC Bank, National Association


$75,000,000


3.750000000%
Regions Bank


$55,000,000


2.750000000%
The Huntington National Bank


$50,000,000


2.500000000%
Whitney Bank


$50,000,000


2.500000000%
U.S. Bank National Association


$45,000,000


2.250000000%
City National Bank


$20,000,000


1.000000000%
 
 
 
Total


$2,000,000,000


100.000000000%



Sch 2-1



--------------------------------------------------------------------------------




SCHEDULE 2.02
ALTERNATIVE CURRENCY
PARTICIPATING LENDER1
Lender
Euro
Sterling
Yen
Canadian Dollars
Australian Dollars
Swiss Francs
Bank of America, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
JPMorgan Chase Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Wells Fargo Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Barclays Bank PLC
Yes
Yes
Yes
Yes
Yes
Yes
Morgan Stanley Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Citibank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Credit Agricole Corporate and Investment Bank
Yes
Yes
Yes
Yes
Yes
Yes
Credit Suisse AG, Cayman Islands Branch
Yes
Yes
Yes
Yes
Yes
Yes
Goldman Sachs Bank USA
Yes
Yes
Yes
Yes
Yes
Yes
Mizuho Bank, Ltd.
Yes
Yes
Yes
Yes
Yes
Yes
Royal Bank of Canada
Yes
Yes
Yes
Yes
Yes
Yes
UBS AG, Stamford Branch
Yes
Yes
Yes
Yes
Yes
Yes
The Bank of New York Mellon
Yes
Yes
Yes
Yes
Yes
Yes
The Bank of Nova Scotia
Yes
Yes
Yes
Yes
Yes
Yes
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Yes
Yes
Yes
Yes
Yes
Yes
Branch Banking & Trust Company
Yes
Yes
Yes
Yes
Yes
Yes
KeyBank National Association
Yes
Yes
Yes
Yes
Yes
Yes
PNC Bank, National Association
Yes
Yes
Yes
Yes
Yes
Yes
Regions Bank
Yes
Yes
Yes
Yes
Yes
Yes
The Huntington National Bank
Yes
Yes
Yes
Yes
Yes
Yes
Whitney Bank
No
No
No
No
No
No
U.S. Bank National Association
Yes
Yes
Yes
Yes
Yes
Yes
City National Bank
Yes
Yes
Yes
Yes
Yes
Yes









____________________________
1 The table indicates each Lender’s ability to fund in a particular currency
(e.g., Bank of America, N.A. can fund each of the five currencies).


Sch 2-2

--------------------------------------------------------------------------------




SCHEDULE 2.03
EXISTING LETTERS OF CREDIT
Internal Reference Number
Issuer
Account Party
Beneficiary
Currency
Amount
Issuance Date
Expiry Date
3096382
Bank of America, N.A.
HCP, INC.
THE HUNTINGTON NATIONAL BANK
USD
942,150.00
9/19/2008
7/25/2018
3096720
Bank of America, N.A.
WESTRIDGE INSURANCE COMPANY TRS, INC.
INSURANCE COMMISSIONER STATE OF HAWAII
USD
250,000.00
10/31/2008
7/25/2018
3117883
Bank of America, N.A.
S-H OPCO OLYMPIA FIELDS LLC.
THE ILLINOIS DEPARTMENT OF PUBLIC HEALTH
USD
1,380,000.00
8/24/2011
8/23/2018
3117884
Bank of America, N.A.
S-H OPCO PARK AT GOLF MILL, LLC.
THE ILLINOIS DEPARTMENT OF PUBLIC HEALTH
USD
1,220,000.00
8/24/2011
8/23/2018
3118178
Bank of America, N.A.
S-H TWENTY-ONE OPCO VENTURES LLC
AMERICAN CASUALTY CO OF READING, PENNSYLVANIA
USD
7,260,225.00
10/5/2011
9/28/2018









Sch 2-3

--------------------------------------------------------------------------------





SCHEDULE 7.09
BURDENSOME AGREEMENTS

None.










Sch 7-1

--------------------------------------------------------------------------------





SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA 92614
Attention: Legal Department and Treasurer
Telephone: 949-407-0700
Telecopier: 949-407-0800
Electronic Mail: legaldept@hcpi.com
Website Address: www.hcpi.com
U.S. Taxpayer Identification Number: 33-0091377


Sch 10-1

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: Peggy Poindexter
Telephone: 980-386-2596
Telecopier: 704-409-0599
Electronic Mail: peggy.poindexter@baml.com
Bank of America, N.A.
New York, NY
Account No. (for Dollars): 1366212250600
ABA# 026009593
Attn: Credit Services
Ref: HCP, Inc.
Bank of America London
Account No. (for Euro): 96272019
Swift Address: BOFAGB22
Attn: Credit Services
Ref: HCP, Inc.
Bank of America London
Account No. (for Sterling): 96272027
London Sort Code: 16-50-50
Swift Address: BOFAGB22
Attn: Credit Services
Ref: HCP, Inc.
Bank of America Tokyo
Account No. (for Yen): 96272011
Swift Address: BOFAJPJX
Attn: Credit Services
Ref: HCP, Inc.
Bank of America Canada
Account No. (for Canadian Dollars): 65042228
Swift Address: BOFACATT
Attn: Credit Services
Ref: HCP, Inc.
Bank of America Sydney
Account No. (for Australian Dollars): 96272016
Swift Address: BOFAAUSX
Attn: Credit Services
Ref: HCP, Inc.


Sch 10-2

--------------------------------------------------------------------------------




Other Notices as Administrative Agent:
Bank of America, N.A.
555 California Street
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Liliana Claar
Telephone: 415-436-2770
Telecopier: 415-503-5003
Electronic Mail: liliana.claar@baml.com
with a copy to:
Bank of America, N.A.
100 N. Tryon Street
Mail Code:  NC1-007-17-11
Charlotte, NC 28255
Attention:  Yinghua Zhang
Telephone:  980-387-5915
Electronic Mail:  yinghua.zhang@baml.com


Sch 10-3

--------------------------------------------------------------------------------




L/C ISSUER:
Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012
Attention: Stella Rosales
Telephone: 213-481-7828
Telecopier: 213-457-8841
Electronic Mail: stella.rosales@baml.com
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Telephone: 800-364-1969
Telecopier: 856-294-5267
Electronic Mail:  gts.ib.standby@jpmchase.com; NA.CPG@jpmorgan.com;
josemon.varghese@jpmorgan.com
With a copy to:
JPMorgan Chase Bank N.A.
Chiara Carter
383 Madison Avenue, Floor 24
New York, NY, 10179
Electronic Mail:  chiara.w.carter@jpmorgan.com
Wells Fargo Bank, N.A.
US Trade Services - Standby Letters of Credit
401 N. Research Pkwy
Floor 01
MAC D4004-017
Winston-Salem, NC 27101-4157
Attention: Sharon Peace
Telephone: 336-735-3245
Electronic mail: sharon.peace@wellsfargo.com


SWING LINE LENDER:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: James Hood
Telephone: 980-386-4308
Telecopier: 704-409-0599
Electronic Mail: james.p.hood_iii@baml.com


Sch 10-4

--------------------------------------------------------------------------------




Bank of America, N.A.
New York, NY
Account No: 1366212250600
ABA# 026009593
Attn: Credit Services
Ref: HCP, Inc.
JPMorgan Chase Bank, N.A.
JPM  Loan Operations
500 Stanton Christiana Road, NCC 5, Floor 01
Newark  DE 19713-2107
Attention: Josemon Varghese
Telecopier:  201-244-3885,  12012443885@docs.ldsprod.com
Electronic Mail:  josemon.varghese@jpmorgan.com, NA.CPG@jpmorgan.com
Wells Fargo Bank, N.A.
Loan Administration
7711 Plantation Rd
Floor 01
Roanoke, VA 24019
Attention: Shelley Tabor
Telephone: 540-759-3132
Telecopier: 866-270-7214
Electronic Mail: shelley.tabor@wellsfargo.com


ALTERNATIVE CURRENCY FRONTING LENDER:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-00l -04-39
Charlotte, NC 28255
Attention: James Hood
Telephone: 980-386-4308
Telecopier: 704-409-0599
Electronic Mail: james.p.hood_iii@baml.com






Sch 10-5

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:______, ___
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain $2,000,000,000 Credit Agreement, dated as of
October 19, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender.
The undersigned hereby requests (select one):
 A Borrowing of Committed Revolving Loans
 A conversion or continuation of
Committed Revolving Loans



1.    On_________________(a Business Day).
2.    In an amount the Dollar Equivalent of which is $____________.
3.    Comprised of the following Type of Loans: [Base Rate Loans]1[Eurocurrency
Rate Loans].
5.    For Eurocurrency Rate Loans: with an Interest Period of [one] [two]
[three] [six] [twelve]2 months.
4.    In the following currency:
HCP, INC.




By:

Name:
Title:









_________________________________
1 Base Rate Loans are only available for Committed Revolving Loans in Dollars.
2 An Interest Period of twelve months must be agreed to by all Lenders.


Exh-A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:______, ___
To:
[Bank of America, N.A.][JPMorgan Chase Bank, N.A.]
[Wells Fargo Bank, National Association], as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain $2,000,000,000 Credit Agreement, dated as of
October 19, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On____________________(a Business Day).
2.    In the amount of $____________________.


HCP, INC.




By:

Name:
Title:





Exh-B-1



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NEGOTIATED RATE LOAN NOTICE
Date:______, ___
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain $2,000,000,000 Credit Agreement, dated as of
October 19, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender.
The undersigned hereby provides notice of a Negotiated Rate Loan:
1.    On___________________(a Business Day).
2.    In the amount the Dollar Equivalent of which is $___________________.
3.    In the following currency:
4.    From___________________________________(Lender(s)).1 
5.    Maturing on ____________________________.2 
6.    Interest Rate:___________________________.
HCP, INC.




By:

Name:
Title:

[LENDER(S)]




By:    
Name:
Title:






________________________________
1 Specify the principal amount of Negotiated Rate Loans for each Lender.
2 Such maturity date may not occur after the Revolving Maturity Date.


Exh-C-1



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned, HCP, INC., a Maryland corporation (the
“Borrower”) hereby promises to pay to the order of [____] or registered assigns
(the “Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain $2,000,000,000 Credit
Agreement, dated as of October 19, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the lending institutions party thereto from time to time,
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C
Issuer and an Alternative Currency Fronting Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


Exh-D-1



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
HCP, INC.




By:

Name:
Title:



Exh-D-2

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Exh-D-3

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:_______
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain $2,000,000,000 Credit Agreement, dated as of
October 19, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HCP, INC., a Maryland
corporation (the “Borrower”), the lending institutions party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and an Alternative
Currency Fronting Lender.
The Borrower hereby certifies as of the date hereof that the Responsible Officer
executing this Compliance Certificate is the _____________________ of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and not in an individual capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
2.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
-or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


Exh-E-1



--------------------------------------------------------------------------------




3.    The financial covenant analyses and information set forth on Schedule 2
and Annex 1 attached hereto are true and accurate on and as of the Statement
Date referred to thereon.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of_________, ___.



Name:
Title:


Exh-E-2

--------------------------------------------------------------------------------




EXHIBIT E
For the Quarter/Year ended_____________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.10(a) — Leverage Ratio.

A.
Consolidated Total Indebtedness on the Statement Date:

1.
Indebtedness of Borrower and its Subsidiaries on a consolidated
basis (net of unrestricted cash and cash equivalents up to an
amount not to exceed the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries maturing in the
immediately succeeding 24 months):    $________

2.
Borrower’s Pro Rata Share of Indebtedness of each
Material Joint Venture:    $________

3.
Consolidated Total Indebtedness (Line I.A.1 plus Line
I.A.2 (without duplication))6:    $________

B.
Consolidated Total Asset Value on the Statement Date:

1.
Total Asset Value of the Borrower and its
Subsidiaries on a consolidated basis:    $________

2.
Borrower’s Pro Rata Share of Total Asset Value of
each Material Joint Venture:    $________

3.
Consolidated Total Asset Value on the Statement Date
(Line I.B.1 + I.B.2 (without duplication)):7    $________

C.
Leverage Ratio (Line I.A.3÷I.B.3):    ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00
Notwithstanding the foregoing, in connection with the consummation of a
Significant Acquisition, the Borrower shall be permitted to increase the maximum
Leverage Ratio to 0.65 to 1.00 for a maximum of four (4) consecutive fiscal
quarterly periods commencing with the quarterly period in which such Significant
Acquisition was consummated.
______________________________________
6 Consolidated Total Indebtedness shall not include accounts payable,
intracompany debt, dividends and distributions declared but not payable,
security deposits, accrued liabilities or prepaid rent, each as defined in
accordance with GAAP.
7 Consolidated Total Asset Value shall not include the aggregate amount of
unrestricted cash and cash equivalents netted against Indebtedness of the
Borrower and its Subsidiaries maturing in the immediately succeeding 24 months.


Exh-E-3

--------------------------------------------------------------------------------




II.
Section 7.10(b) — Secured Debt Ratio.

A.
Secured Debt outstanding on the Statement Date:    $________

B.
Consolidated Total Asset Value on the Statement Date
(Line I.B.3):    $________

C.
Secured Debt Ratio (Line II.A ÷ II.B):8     ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.30 to 1.00
III.
Section 7.10(c) — Fixed Charge Coverage Ratio.

A.
Consolidated EBITDA for the twelve month period ending on the Statement Date
(See Annex 1):

1.
EBITDA of the Borrower and its Subsidiaries on a
consolidated basis (From Annex 1):    $________

2.
Borrower’s Pro Rata Share of EBITDA of each Material
Joint Venture (From Annex 1):    $________

3.
Consolidated EBITDA (Line III.A.1 + III.A.2 (without duplication)):    $________

B.
Consolidated Fixed Charges9 for the twelve month period ending on the Statement
Date:

1.
Consolidated Interest Expense

a.
Interest Expense of the Borrower and its
Subsidiaries on a consolidated basis:    $________

b.
Borrower’s Pro Rata Share of Interest Expense of
each Material Joint Venture:    $________

c.
Consolidated Interest Expense (Line III.B.1.a +
III.B.1.b (without duplication)):    $________

2.
Scheduled Principal Payments:    $________

a.
Scheduled principal payments by the Borrower
and its Subsidiaries with respect to its
Consolidated Total Indebtedness (other than
payments due at final maturity of any tranche
of Indebtedness):    $________

_______________________________
8 For purposes of calculating the Secured Debt Ratio, the aggregate amount of
all unrestricted cash and cash equivalents on such date deducted from Secured
Debt pursuant to the definition of Consolidated Total Indebtedness shall exclude
the aggregate amount of all such unrestricted cash and cash equivalents used to
determine the Unsecured Leverage Ratio as of the Statement Date.
9 Consolidated Fixed Charges shall not include any amounts with respect to any
Intercompany Indebtedness.


Exh-E-4

--------------------------------------------------------------------------------




b.
Borrower’s Pro Rata Share of all scheduled
principal payments with respect to the
Indebtedness (other than payments due at final
maturity of any tranche of Indebtedness) of
each Material Joint Venture:    $________

c.
Scheduled Principal Payments (Line III.B.2.a
+ III.B.2.b (without duplication)):10    $________

3.
Cash dividends and distributions in respect of preferred
stock (excluding redemption payments or charges in
connection with redemption of preferred stock) of the
Borrower and its Subsidiaries:    $________

4.
Consolidated Fixed Charges (Line III.B.1.c + III.B.2.c
+ III.B.3)11:    $________

C.
Fixed Charge Coverage Ratio (Line III.A.3 ÷ Line III.B.4):    ____ to 1.00

Minimum requirement as of the end of any fiscal quarter: 1.50 to 1.00
IV.
Section 7.10(d) — Unsecured Leverage Ratio.

A.
Unsecured Debt outstanding on the Statement Date:    $________

B.
Consolidated Unencumbered Asset Value on the Statement Date:

1.
Unencumbered Asset Value of the Borrower and
its Subsidiaries on a consolidated basis:    $________

2.
The Borrower’s Pro Rata Share of Unencumbered
Asset Value of each Material Joint Venture:    $________

3.
Consolidated Unencumbered Asset Value
(Line IV.B.1 + IV.B.2 (without duplication)):    $________

C.
Unsecured Leverage Ratio (Line IV.A ÷ IV.B.3): 12    ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00
Notwithstanding the foregoing, in connection with the consummation of a
Significant Acquisition, the Borrower shall be permitted to increase the maximum
Unsecured Leverage Ratio to 0.65 to 1.00 for a
________________________________________________________
10 Scheduled Principal Payments to be calculated without giving effect to any
reduction in such scheduled principal payments as a result of any voluntary or
mandatory prepayment with respect thereto made in the same period in which such
principal payment was scheduled to be made.
11 Consolidated Fixed Charges shall not include any amounts with respect to any
Intercompany Indebtedness.
12 For purposes of calculating the Unsecured Leverage Ratio, the aggregate
amount of all unrestricted cash and cash equivalents on such date deducted from
Unsecured Debt pursuant to the definition of Consolidated Total Indebtedness
shall exclude the aggregate amount of all such unrestricted cash and cash
equivalents used to determine the Secured Debt Ratio as of the Statement Date.


Exh-E-5

--------------------------------------------------------------------------------




maximum of four (4) consecutive fiscal quarterly periods commencing with the
quarterly period in which such Significant Acquisition was consummated.


V.
Section 7.10(e) — Consolidated Tangible Net Worth.

A.
Consolidated Tangible Net Worth on the Statement Date

1.
Consolidated Shareholders’ Equity:    $________

2.
Accumulated depreciation and amortization, determined on a
consolidated basis in accordance with GAAP:    $________

3.
Consolidated Intangible Assets:    $________

4.
Consolidated Tangible Net Worth (Line V.A.1 plus
Line V.A.2 minus Line V.A.3):    $________

Minimum required as of the end of any fiscal quarter: $6,500,000,000




Exh-E-6

--------------------------------------------------------------------------------






Annex 1
to the Compliance Certificate
For the Quarter/Year ended______________, _____
EBITDA of Borrower and its Subsidiaries
EBITDA
of Borrower and its
Subsidiaries
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Year Ended
Net Income
 
 
 
 
 
+ Consolidated Interest Expense
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation and amortization expense
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- items increasing Net Income which do not represent a cash receipt
 
 
 
 
 
= EBITDA of Borrower and Subsidiaries on a consolidated basis
 
 
 
 
 



Borrower’s Pro Rata Share of EBITDA of Material Joint Ventures
Borrower’s Pro Rata
Share of EBITDA of
Material Joint Ventures
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Year Ended
Net Income
 
 
 
 
 
+ Consolidated Interest Expense
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation and amortization expense
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- items increasing Net Income which do not represent a cash receipt
 
 
 
 
 
= EBITDA of Borrower and Subsidiaries on a consolidated basis
 
 
 
 
 







Annex-1



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.
Assignor[s]:         ________________________________

________________________________


2.
Assignee[s]:        ________________________________





___________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exh-F-1



--------------------------------------------------------------------------------






________________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]


3.
Borrower:        HCP, Inc.

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    $2,000,000,000 Credit Agreement, dated as of October 19,
2017, among HCP, INC., a Maryland corporation (the “Borrower”), the lending
institutions party thereto from time to time (each, a “Lender” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender, L/C Issuer and an Alternative Currency Fronting Lender.

6.
Assigned Interest:

Assignor[s]
Assignee[s]
Facility 
Assigned5
Aggregate
Amount of
Commitment / Loans 
for all Lenders6
Amount of
Commitment / Loans Assigned
Percentage
Assigned of
Commitment/ 
Loans7
CUSIP 
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7.
Alternative Currency: Assignee [can fund the following Alternative Currencies
[Euro, Sterling, Yen, Canadian Dollars and Australian Dollars]] [cannot fund any
Alternative
Currency].

8.
Trade Date:    __________________]8 

Effective Date:__________, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
























_________________________________
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Swing Line Loan” or “Negotiated Rate Loan”).
6 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
7 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.


Exh-F-2

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:

Title:



ASSIGNEE
[NAME OF ASSIGNEE]




By:

Title:



[Consented to and]9 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent

By:

Title:



[Consented to:]10 


[HCP, INC., as the Borrower]
By:

Title:



[BANK OF AMERICA, N.A., as an L/C Issuer
By:

Title:



JPMORGAN CHASE BANK, N.A., as an L/C Issuer
By:

Title:



_______________________________
9 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
10 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lender, L/C Issuer or Alternative Currency Fronting Lender) is
required by the terms of the Credit Agreement.




Exh-F-3

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer]
By:

Title:



[BANK OF AMERICA, N.A., as a Swing Line Lender
By:

Title:



JPMORGAN CHASE BANK, N.A., as a Swing Line Lender
By:

Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Swing Line Lender]
By:

Title:



[[LENDER], as an Alternative Currency Fronting Lender]
By:

Title:













Exh-F-4

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v),
(vi), (vii) and (viii) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


Annex 1-1



--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.






Annex 1-2